Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 1 of 61                               PageID #: 1313



                                UNITED STATES DISTRICT COURT

                                          DISTRICT OF MAINE


THE FAMILY PLANNING                                         )
ASSOCIATION OF MAINE D/B/A                                  )
MAINE FAMILY PLANNING, et al.,                              )
                                                            )
                           Plaintiffs                       )
                                                            )
          v.                                                )        No. 1:19-cv-00100-LEW
                                                            )
UNITED STATES DEPARTMENT                                    )
OF HEALTH AND HUMAN SERVICES,                               )
et al.,                                                     )
                                                            )
                           Defendants                       )


     DECISION AND ORDER ON MOTION FOR PRELIMINARY INJUNCTION

          The matter is again before the Court on Plaintiffs’ motion for preliminary injunctive

relief. 1 In this action, The Family Planning Association of Maine d/b/a Maine Family

Planning, on its own behalf and on behalf of its staff and patients, and J. Doe, a doctor of

osteopathic medicine, who similarly seeks to vindicate personal and third-party/patient

rights (“Plaintiffs”), allege that the United States Department of Health and Human



1
    Plaintiffs withdrew their Motion for Preliminary Injunction (ECF No. 65) two days after oral argument,
    after obtaining nationwide injunctions from federal courts in Oregon and Washington. (One of the
    nationwide injunctions was initially issued from the bench. The District Courts for the Northern District
    of California and the District of Maryland issued statewide injunctions only.) On June 20, 2019, the
    United States Court of Appeals for the Ninth Circuit issued a per curiam order granting the Defendants’
    motions to stay the nationwide injunctions pending appeal, in which order it concluded the Defendants
    were likely to prevail on all issues upon which the injunction orders rested. California v. Azar, No. 19-
    35394, 2019 WL 2529259 (9th Cir. June 20, 2019) (per curiam panel order on motions for stay pending
    appeal). Similarly, on July 2, 2019, the Fourth Circuit stayed the statewide preliminary injunction entered
    in the District of Maryland. Mayor and City Council of Baltimore v. Azar, No. 19-1614 (4th Cir. July 2,
    2019).
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 2 of 61                        PageID #: 1314



Services, Secretary Alex M. Azar II, and Deputy Assistant Secretary Diane Foley, M.D.,

through the Department’s Office of Population Affairs (“Defendants”), have exercised

rulemaking authority under the Title X family planning program in violation of the

Administrative Procedures Act, and that the new Final Rule 2 governing post-conception

activities and certain program separation requirements, if allowed to stand, will deprive

Plaintiffs and those they represent of fundamental freedoms enshrined in the First and Fifth

Amendments to the United States Constitution.

          In the course of this decision, I will do my level best to explain why the

extraordinary relief of a preliminary injunction is not warranted in this case. For the

uninitiated let me stress that in this decision the District Court does not strike down or

otherwise circumscribe any right to abortion previously recognized by the Supreme Court.

Instead, the Court simply concludes – on a preliminary and non-final basis – that Plaintiffs

have failed to meet the burden required by law for preliminary injunctive relief to issue.

To that end, my role is circumscribed by Article III of the United States Constitution, which

does not charge federal courts with the duty of judging the wisdom of public policy as the

Oracle of Delphi heroically saving the republic from the product of its own democratic

process. The exercise of sound judicial review must be hallmarked by restraint.

                                          BACKGROUND

          The Title X program is a federal welfare program that provides grants to providers

to support public access to contraceptive and reproductive health products and services.


2
    Compliance with Statutory Program Integrity Requirements (“Final Rule”), 84 Fed. Reg. 7714 (Mar. 4,
    2019) (to be codified at 42 C.F.R. pt. 59).
                                                    2
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 3 of 61                          PageID #: 1315



Plaintiff Maine Family Planning is the sole statewide Title X grantee for the State of Maine.

Maine Family Planning is also one of the primary providers and funders of abortion

services in Maine, even though the federal statute that creates the Title X program states

that “[n]one of the funds appropriated under this subchapter shall be used in programs

where abortion is a method of family planning.” 42 U.S.C. § 300a-6.

          In this civil action, Plaintiffs challenge a Final Rule promulgated by the Department

of Health and Human Services that they contend is irrational, unlawful, and

unconstitutional because it unduly interferes with their ability to counsel Title X patients

about abortion and to provide abortion services within their Title X clinics. Importantly,

the Final Rule does not prohibit Plaintiffs from continuing to provide abortion services,

although it does raise significant barriers which will require Plaintiffs to reconfigure their

operations. The following background is provided to contextualize how Maine Family

Planning came to be both the sole Title X grantee for the State of Maine and a major

provider of abortion services in Maine, and to lay the groundwork for the legal arguments

that inform Plaintiffs’ request for preliminary injunctive relief.

I.        THE TITLE X PROGRAM

          In 1969, President Richard Nixon delivered a special message to Congress focusing

on the nation’s ever-growing concern with population growth – both globally and in the

United States. Richard Nixon, Special Message to the Congress on Problems of Population

Growth (July 18, 1969). 3 President Nixon decried the far-reaching ramifications of

3
    A transcript of this speech is available at https://www.presidency.ucsb.edu/documents/special-message-
    the-congress-problems-population-growth.

                                                     3
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 4 of 61                                  PageID #: 1316



“involuntary childbearing” and its role in the perpetuation of poverty. 4 Id. He concluded:

“[N]o American woman should be denied access to family planning assistance because of

her economic condition.” Id.

           On the heels of this presidential imperative, Congress enacted the Family Planning

Services and Population Research Act (“the Act”) with the primary purpose of “assist[ing]

in making comprehensive voluntary family planning services readily available to all

persons desiring such services.” 5 Pub. L. No. 91–572, § 2, 84 Stat. 1506 (1970) (codified

as amended at 42 U.S.C. §§ 300 – 300a-8) (“Title X”). In words that have remained largely

unchanged to this day, Congress authorized the Secretary of the Department of Health and

Human Services (“the Department”) “to make grants to and enter into contracts with public

or nonprofit private entities” in order to further Congress’s goal of supporting “voluntary

family planning projects.” 6 42 U.S.C. § 300(a). This far-reaching legislation provided



4
    President Nixon stated:
           We know that involuntary childbearing often results in poor physical and emotional health
           for all members of the family. It is one of the factors which contribute to our distressingly
           high infant mortality rate, the unacceptable level of malnutrition, and the disappointing
           performance of some children in our schools. Unwanted or untimely childbearing is one of
           several forces which are driving many families into poverty or keeping them in that
           condition. Its threat helps to produce the dangerous incidence of illegal abortion. And
           finally, of course, it needlessly adds to the burdens placed on all our resources by increasing
           population.
    Richard Nixon, Special Message to the Congress on Problems of Population Growth (July 18, 1969).
5
    Congress also outlined seven additional purposes of the Act, ranging from establishing an Office of
    Population Affairs in the Department of Health, Education, and Welfare to “enabl[ing] public and
    nonprofit private entities to plan and develop comprehensive programs of family planning services.” Pub.
    L. No. 91–572, 84 Stat. 1504 (1970).
6
    In its current iteration, the statute provides guidance regarding the services these voluntary family planning
     projects may offer within the Title X program: “a broad range of acceptable and effective family planning
     methods and services (including natural family planning methods, infertility services, and services for
     adolescents).” 42 U.S.C. § 300(a).
                                                         4
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 5 of 61                PageID #: 1317



authorization for a broad range of grants to meet the needs of affiliated programs and the

population they serve. See id. (authorizing family-planning project grants); see also id. §

300a (authorizing formula grants to State health authorities); id. § 300a-1 (authorizing

training grants); id. § 300a-2 (authorizing research grants in “biomedical, contraceptive

development, behavioral, and program implementation fields related to family planning

and population”); id. § 300a-3 (authorizing grants for the development and distribution of

educational materials). The Act also empowered the Secretary of the Department with

discretion to determine the amount of each grant as well as the conditions to which each

grant is subject. 42 U.S.C. § 300a-4(a), (b) (“Grants under this subchapter shall be payable

in such installments and subject to such conditions as the Secretary may determine to be

appropriate to assure that such grants will be effectively utilized for the purposes for which

made.”). “Grants and contracts under Title X must ‘be made in accordance with such

regulations as the Secretary may promulgate.’” Rust v. Sullivan, 500 U.S. 173, 178 (1991)

(quoting 42 U.S.C. § 300a-4(a)).

       Specific to the issue of abortion, Section 1008 of the Act provided (and still provides

today) that “[n]one of the funds appropriated under this subchapter shall be used in

programs where abortion is a method of family planning.” 42 U.S.C. § 300a-6. As

commented by the Supreme Court, “[t]hat restriction was intended to ensure that Title X

funds would ‘be used only to support preventive family planning services, population

research, infertility services, and other related medical, informational, and educational

activities.’” Rust, 500 U.S. at 178-79 (citing H.R. Conf. Rep. No. 91-1667, p. 8 (1970),

U.S. Code Cong. & Admin. News 1970, pp. 5068, 5081–82).

                                              5
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 6 of 61                PageID #: 1318



II.       TITLE X REGULATORY HISTORY, PRIOR TO 2019

          A. Initial abortion-related regulations (1970s)

          In accordance with Congress’s mandate, in 1971, the Department issued regulations

indicating that a Title X “project will not provide abortions as a method of family

planning.” Grants for Family Planning Services, 36 Fed. Reg. 18,465, 18,466 (Sept. 15,

1971) (codified at 42 C.F.R. § 59.5(9) (1972)). For many years, this prohibition was the

extent of the official guidance provided by the Department regarding the topic of abortion

and even abortion counseling.              However, in this period of rapidly-evolving legal

acceptance of abortion, the Department, through its Office of General Counsel opinions,

generally “took the view that activity which did not have the immediate effect of promoting

abortion or which did not have the principal purpose or effect of promoting abortion was

permitted.” Statutory Prohibition on Use of Appropriated Funds in Programs Where

Abortion is a Method of Family Planning; Standard of Compliance for Family Planning

Services Projects (“1988 Regulations”), 53 Fed. Reg. 2922, 2923 (Feb. 2, 1988). Thus, as

observed by the United States Court of Appeals for the District of Columbia, the

Department adopted a permissive viewpoint regarding abortion counseling and “[d]uring

the mid–1970s, HHS General Counsel memoranda made a . . . distinction between directive

(‘encouraging or promoting’ abortion) and nondirective (‘neutral’) counseling on abortion,

prohibiting the former and permitting the latter.” 7 Nat’l Family Planning & Reprod.

Health Ass’n, Inc. v. Sullivan, 979 F.2d 227, 229 (D.C. Cir. 1992).


7
    Similarly, a 1978 memo from the Office of General Counsel stated:

                                                     6
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 7 of 61                            PageID #: 1319



       B. Emergence of the “non-directive” counseling ethos (1980s)

       In 1981, the Department issued guidelines that solidified its previously-informal

stance regarding abortion counseling and, for the first time, explicitly required Title X

programs to provide pregnant women, upon request, with “non-directive counseling”

regarding “options for the management of an unintended pregnancy,” including “[p]renatal

care and delivery”; “[i]nfant care, foster care, or adoption”; and “[p]regnancy termination.”

HHS, Program Guidelines for Project Grants for Family Planning Services, 13 (1981).

       C. 1988 backpedaling on non-directive counseling; preclusion of abortion
          referral, promotion and advocacy; separation requirement

       In 1988, the Department dramatically changed course and promulgated new

regulations which aimed to “bring program practices into conformity with the language of

the statute” by providing “‘clear and operational guidance’ to grantees about how to

preserve the distinction between Title X programs and abortion as a method of family




       This office has traditionally taken the view that Section 1008 not only prohibits the
       provision by Title X grantees of abortion as a method of family planning as part of the Title
       X-supported program, but also prohibits activities which promote or encourage the use of
       abortion as a method of family planning by the Title X-supported program. Under this
       view, the provision of information concerning abortion services, mere referral of an
       individual to another provider of services for an abortion, and the collection of statistical
       data and information regarding abortion are not considered to be proscribed by Section
       1008. The provision of “pregnancy counseling” in the sense of encouraging persons to
       obtain abortions and the provision of transportation to persons to enable them to obtain
       abortions, on the other hand, are considered to be proscribed by Section 1008. The test to
       be applied, then, appears to be whether the immediate effect of the activity is to encourage
       or promote the use of abortion as a method of family planning.
  Brief for Respondent, Rust v. Sullivan, 500 U.S. 173 (1991) (No. 89-1391), 1990 WL 10012655, at *4
  n.3 (citing Memorandum from Carol C. Conrad, Office of the General Counsel, Dep’t of Health, Educ.
  & Welfare, to Elsie Sullivan, Ass’t for Information and Education, Office of Family Planning (Apr. 14,
  1978)).

                                                    7
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 8 of 61                              PageID #: 1320



planning.” 8 1988 Regulations, 53 Fed. Reg. at 2923. The 1988 regulations (1) prohibited

Title X projects from “provid[ing] counseling concerning the use of abortion as a method

of family planning or provid[ing] referral for abortion as a method of family planning,” 42

C.F.R. § 59.8(a)(1) (1989), (2) barred Title X projects from participating in activities that

“encourage, promote or advocate abortion as a method of family planning,” id. § 59.10(a),

and (3) required Title X projects to be “physically and financially separate” from abortion

activities, id. § 59.9.

          In Rust v. Sullivan, the Supreme Court upheld the 1988 regulations following a

facial challenge brought by “Title X grantees and doctors who supervise Title X funds

suing on behalf of themselves and their patients.” 500 U.S. at 181. As in this case, the

claims included challenges based on the First Amendment and the Fifth Amendment, and

a challenge to the Department’s authority to regulate under Chevron U.S.A. Inc. v. Natural

Resources Defense Council, Inc., 467 U.S. 837 (1984). Rust, 500 U.S. at 181 (resolving a

circuit split by affirming the judgment of the Second Circuit in New York v. Sullivan, 889

F.2d 401 (1989), and vacating the judgments of the First Circuit and Tenth Circuit in

Massachusetts v. Secretary of Health and Human Services, 899 F.2d 53 (1st Cir. 1990) (en




8
    The Department explained its revised stance:
          Because counseling and referral activities are integral parts of the provision of any method
          of family planning, to interpret section 1008 as applicable only to the performance of
          abortion would be inconsistent with the broad prohibition against use of abortion as a
          method of family planning. . . . “[F]amily planning,” as clearly contemplated by Title X
          and its legislative history, refers to activities relating to facilitating or preventing
          pregnancy, not to terminating it.
    1988 Regulations, 53 Fed. Reg. at 2923.

                                                       8
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 9 of 61                                 PageID #: 1321



banc), and Planned Parenthood Federation of America v. Sullivan, 913 F.2d 1492 (10th

Cir. 1990)). 9

           D. 1992 moderation of 1988 regulations; abortion counseling and referral
              permitted by physicians

           Despite the Supreme Court’s approval of the Department’s interpretation of the Act

and, in part, due to a memorandum issued by President George H. W. Bush, 10 in March

1992, the Department issued a directive moderating its stance regarding abortion

counseling. See Nat’l Family Planning & Reprod. Health Ass’n, Inc., 979 F.2d at 230

(discussing the March 1992 HHS directive). This directive allowed for physicians working

within Title X programs to provide abortion counseling to their patients. Id. The directive

addressed separately the provision of abortion information and the provision of abortion

referral. Id.

           E. 1992 congressional response to Rust

           Following the Supreme Court’s ruling in Rust v. Sullivan, both houses of Congress

voted in favor of the Family Planning Amendments Act of 1992, which, in part, would

have permitted “nondirective counseling and referrals” regarding “termination of

9
    The Supreme Court overturned the First Circuit only on the constitutional questions. The First Circuit
    rejected the Chevron challenge, and in doing so vacated a portion of the district court’s ruling below.
    Massachusetts, 899 F.2d at 63-64 (rejecting district court’s conclusion that the Secretary had failed to
    justify new policy direction that conflicted with previous, longstanding administrative interpretation).
    The Tenth Circuit sustained the Chevron challenge, in part, reasoning that it “violate[d] congressional
    intent to deny the issuance of Title X grants solely because the grantee is not sufficiently funded to meet
    the separation requirements of [then] 42 C.F.R. § 59.9.” Planned Parenthood Federation of America,
    913 F.2d at 1498 (observing that one of the plaintiffs was a doctor who performed abortions for private,
    paying patients, but also served Title X patients in the same office).
10
     The content of this memorandum is discussed in National Family Planning & Reproductive Health
     Association, Inc. v. Sullivan, 979 F.2d 227, 230 (D.C. Cir. 1992). In this memorandum, President Bush
     “urg[ed] that the ‘confidentiality’ of the doctor-patient relationship be preserved and that operation of the
     Title X program be ‘compatible with free speech and the highest standards of medical care.’” Id.
                                                         9
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 10 of 61                PageID #: 1322



 pregnancy.” Family Planning Amendments Act of 1992, S. 323, 102nd Cong. (1992).

 However, the bill failed to pass over President Bush’s veto. Id.

        F. Clinton era rejection of “Gag Rule”; eventual permission for co-location of
           abortion services

        In 1993, President William Clinton directed the Department to suspend the 1988

 prohibition on nondirective abortion counseling (the “Gag Rule”) pending the

 promulgation of new regulations. The Title X “Gag Rule,” 58 Fed. Reg. 7455 (Jan. 22,

 1993) (Memorandum for the Secretary of Health and Human Services). First proposed in

 1993, the new regulations eventually emerged in 2000. See Standards of Compliance for

 Abortion-Related Services in Family Planning Services Projects (“2000 Rule”), 65 Fed.

 Reg. 41,270 (July 3, 2000). Like the Family Planning Amendments Act of 1992, the 1993

 proposed rule and the eventual 2000 Rule drew a distinction between “abortion counseling

 and referral.” Standards of Compliance for Abortion-Related Services in Family Planning

 Service Projects, 58 Fed. Reg. 7464, 7464 (Feb. 5, 1993); 2000 Rule, 65 Fed. Reg. at

 41,273.

        The 2000 Rule reaffirmed the prohibition against Title X projects “provid[ing]

 abortion as a method of family planning,” but required a Title X project to offer and, if

 requested, provide “neutral, factual information and nondirective counseling, and referral”

 regarding “(A) [p]renatal care and delivery; (B) [i]nfant care, foster care, or adoption; and

 (C) [p]regnancy termination.” 42 C.F.R. § 59.5(a)(5) (2000). In addition, the 2000 Rule

 allowed for ‘co-location’ or, in other words, for “shared facilities . . . , so long as it is

 possible to distinguish between the Title X supported activities and non-Title X abortion-


                                              10
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 11 of 61                               PageID #: 1323



 related activities.” 11 Provision of Abortion-Related Services in Family Planning Services

 Projects, 65 Fed. Reg. 41,281 (July 3, 2000) (Notice); see also 2000 Rule, 65 Fed. Reg.

 41,270, 41,275-76 (discussing physical separation as wasteful and inefficient).

            G. 1996 and forward, congressional appropriations riders

            In partial agreement with President Clinton’s directive, from 1996 forward,

 Congress has included a provision in each Title X appropriation bill that requires “all

 pregnancy counseling” under Title X to be “nondirective.” See Omnibus Consolidated

 Rescissions and Appropriations Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321, 1321-

 221; Department of Defense and Labor, Health and Human Services, and Education

 Appropriations Act, 2019 and Continuing Appropriations Act, Pub. L. No. 115-245, 132

 Stat. 2981, 3070-71. These riders have never included language endorsing the Clinton-era

 referral requirement or the co-location authorization.

 III.       MAINE FAMILY PLANNING’S ORGANIZATIONAL EVOLUTION

            Maine Family Planning is “the provider or funder of much of Maine’s abortion

 care,” Compl. ¶ 91, and this development appears to be the product of Maine Family

 Planning’s dependence on the 2000 Rule, in particular the co-location authorization.

 Maine Family Planning was founded in 1971 for the express purpose of competing for,

 receiving, distributing, and managing the Title X grant for the state of Maine – and to do

 so in a manner that addresses the complex geography and challenges faced by Mainers. Id.


 11
       These regulations allowed for a “common waiting room,” “common staff,” “a hospital performing
      abortions for family planning purposes and also housing a Title X project,” and “a single file system for
      abortion and family planning patients,” but only “as long as the costs [were] properly pro-rated.”
      Provision of Abortion-Related Services in Family Planning Services Projects, 65 Fed. Reg. 41,281 (July
      3, 2000).
                                                       11
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 12 of 61               PageID #: 1324



 ¶ 99. For forty-eight years, Maine Family Planning has been the sole statewide Title X

 grantee for Maine. Id. ¶ 100. In this time, no government or independent auditor, including

 agents of the Office of Population Affairs, has ever found a violation of the Title X

 requirements by Maine Family Planning. Id. Maine Family Planning began as an umbrella

 agency, subcontracting with eight other non-profits in other parts of Maine to provide Title

 X-supported services for low-income women and teens. Maine Family Planning’s role

 during its first 15 years included grant management, training, some research, and advocacy.

 Id. ¶ 101.

        In April 1997, Maine Family Planning began providing abortion care using

 resources independent from the Title X program to fund these supplemental services.

 Maine Family Planning perceived a dearth of abortion services in the region and wanted to

 fill the void. Id. ¶ 102. At this time, the Clinton administration had not yet approved the

 co-location of Title X services and abortion services through the rulemaking process, and

 the Rehnquist Court had upheld the 1988 Rules prohibiting Title X grantees from making

 abortion referrals in Rust v. Sullivan; however, in 1993, President Clinton had banned

 enforcement of the Gag Rule and his administration had proposed a new rule that would

 permit co-location of Title X and abortion services.

        Maine Family Planning identified and purchased a stand-alone building in North

 Augusta, which would serve as its headquarters and would include a clinical space fully

 equipped to offer first trimester abortion care. Id. ¶ 102. It then hired a family planning

 staff with the specific intention of co-locating family planning services with the abortion

 care services already being provided at Maine Family Planning’s new headquarters. Id. ¶

                                             12
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 13 of 61                                  PageID #: 1325



 103. Maine Family Planning began offering Title X services in its Augusta building in

 July 1998, a year after its initiation of abortion services. Id. In the ensuing decade, Maine

 Family Planning acquired other family planning clinics. By 2012, it directly managed

 eighteen clinical sites where Title X services would be provided. Id. ¶ 104. Today, Maine

 Family Planning operates eighteen family planning centers and provides funding through

 subcontracts that support twenty-nine additional sites. Id. ¶ 105. Maine Family Planning

 describes its network as geographically comprehensive with sites in fifteen counties,

 providing clinical and educational reproductive health services to approximately 24,000

 Mainers annually, 78% of whom qualify for free or reduced fee services. 12 Id.

            All of Maine Family Planning’s Title X services are provided by advanced practice

 registered nurses (“APRNs”), i.e., certified nurse practitioners and/or certified nurse-

 midwives, often with the support of medical assistants. Id. ¶ 106. Maine Family Planning’s

 provision of abortion services is coordinated through its Augusta headquarters, where it

 provides medication abortions through ten weeks of pregnancy, as dated from the woman’s

 last menstrual period (“LMP”), and aspiration abortions through the end of the first

 trimester (i.e., fourteen weeks LMP). Id. ¶ 107. These services are provided one day per

 week, and on that particular day no Title X services are provided at the Augusta site. Id.

            Maine Family Planning employs seven physicians part-time at its Augusta location,

 including Plaintiff Dr. Doe. The physicians are employed for the exclusive purpose of


 12
      Given the rural nature of the State and the high percentage of citizens who live at or near the poverty line,
      Maine Family Planning believes that piggybacking abortion services on the Title X program is the only
      way to provide meaningful access to abortion services to its patient base, who predominantly seek
      services from Maine Family Planning through its subsidized Title X program and may lack the means to
      travel significant distances to secure abortion services.
                                                         13
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 14 of 61                              PageID #: 1326



 providing abortion services. The physicians in this network fill a rotation, working one or

 two days per month to provide abortion services on the one day per week in which Maine

 Family Planning provides its patients access to abortion services. Maine Family Planning

 employed physicians for this purpose only because, until very recently, Maine law, 22

 M.R.S. § 1598(3), restricted the performance of abortions to physicians. 13 In addition to

 performing aspiration abortions, these physicians facilitate medication abortions at Maine

 Family Planning’s seventeen other clinics through a “telehealth program.” An APRN

 trained in abortion care evaluates the patient at a “satellite” clinic, including by

 administration or review of an ultrasound, to ensure the patient is an appropriate candidate

 for medication abortion. The patient then consults with one of the Augusta-based Maine

 Family Planning physicians via a secure video platform.                       After confirming that a

 medication abortion is medically appropriate for the patient, obtaining informed consent to

 the abortion, and ensuring that the APRN has worked with the patient to establish a

 contraception plan, the physician instructs the patient to take a first pill (mifepristone)

 during the real-time video encounter. The patient takes additional pills (misoprostol) at

 home, as instructed. At a follow-up visit four to fourteen days later, the APRN confirms

 abortion. Id. ¶ 109. Through its telehealth medication abortion program, Maine Family

 Planning has expanded the reach of its abortion services to all of its satellite clinics.

 However, it has done so only since 2014. Declaration of Evelyn K ¶ 16 n.3 (ECF No. 17-


 13
      On June 10, 2019, Governor Janet Mills signed into law An Act to Authorize Certain Health Care
      Professionals to Perform Abortion, P.L. 2019, ch. 262, §§ 1596 to 1599-A, which authorizes advanced
      practice providers other than physicians to provide abortion services. Passage of the Act changes,
      considerably, the legal landscape surrounding the provision of abortion services in Maine and undermines
      many of the assumptions upon which Plaintiffs’ motion for preliminary injunction relies.
                                                       14
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 15 of 61                            PageID #: 1327



 3). Maine Family Planning more recently, in 2017, initiated a “meds-by-mail” study, but

 the program still requires travel to obtain an ultrasound and lab work. Id. Despite the

 availability of these more remote services, only 25% of the roughly 500 abortions

 performed per year take place at a clinic other than the Augusta clinic. 14 Id. ¶ 20.

           But for Maine’s physician-only abortion law, Maine Family Planning’s APRN staff

 members would have performed the counseling and prescribed the abortion medication on-

 site, i.e., under the same roof as the Title X clinic, because the 2000 Rule authorized co-

 location provided that abortions are not paid for with Title X grant funds. Compl. ¶ 109.

 Now, with the passage of An Act to Authorize Certain Health Care Professionals to

 Perform Abortion, P.L. 2019, ch. 262, §§ 1596 to 1599-A, it appears Maine Family

 Planning is authorized to do so, except to the extent its implementation of this authorization

 would run afoul of the Department’s 2019 Rule.

           In summary, Maine Family Planning has taken advantage of the 2000 Rule, in

 particular the co-location rule, to develop a statewide program to deliver “a range of health

 care services,” including both family planning services and abortion services. Id. ¶ 18.

 Maine Family Planning describes it current services as follows:

           Maine Family Planning provides a range of health care services at its sites,
           including annual gynecological exams; screening for cervical and breast
           cancer; family planning counseling; contraceptive services; pregnancy
           testing and counseling regarding pregnancy options (including continuing
           the pregnancy and parenting, making a plan for adoption or foster care, or
           ending the pregnancy with an abortion); abortion care; miscarriage care;
 14
      In 2016, only 5% of the abortions facilitated by Maine Family Planning were not performed in the
      Augusta clinic. Declaration of Evelyn K. ¶ 20. Plaintiffs’ assertions concerning the location at which
      abortion services are provided are confusing, particularly in relation to medicated abortion. While a
      physician in Augusta counsels and prescribes the abortion medication, the APRN in the satellite clinic
      evidently dispenses the medication.
                                                      15
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 16 of 61                 PageID #: 1328



        referrals for adoption; prenatal consultation; colposcopy; endometrial and
        vulvar biopsy; screening, diagnosis, and treatment of urinary, vaginal, and
        sexually transmitted infections; hormone therapy and other services for
        transgender clients; and services for mid-life women.

 Id. According to Plaintiffs, from an accounting standpoint, care is taken to ensure that Title

 X grant monies are not used in the provision of abortion services. Id. ¶ 33. Plaintiffs aver

 that all abortion-related costs are “pro-rated and properly allocated.” Id. ¶ 52.

        Today, Maine Family Planning is both the sole Maine-based Title X grantee with a

 statewide network and also “the provider or funder of much of Maine’s abortion care.” Id.

 ¶¶ 91, 100. Although Plaintiffs state that Maine Family Planning “has always clearly and

 properly separated its Title X activities from non-Title X activities, including abortion

 services” by “maintaining a financial management system that clearly separates and

 accounts for all expenses and revenues associated with the Title X project,” id. ¶ 110,

 Plaintiffs attest that despite Title X providing only 27% of Maine Family Planning’s total

 revenue, the abortion network Maine Family Planning developed under the 2000 Rule is

 unsustainable without the Title X grant monies.

 IV.    THE CONTESTED “FINAL RULE”

        On March 4, 2019, following a public notice and comment period, the Department

 promulgated new regulations with the goal of “ensur[ing] compliance with, and

 enhance[ing] implementation of, the statutory requirement that none of the funds

 appropriated for Title X may be used in programs where abortion is a method of family




                                              16
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 17 of 61                          PageID #: 1329



 planning, as well as related statutory requirements.” 15 Compliance with Statutory Program

 Integrity Requirements (“Final Rule”), 84 Fed. Reg. 7714, 7715 (March 4, 2019) (to be

 codified at 42 C.F.R. pt. 59). As impetus for the Final Rule, the Department cited concerns

 that “the 2000 regulations fostered an environment of ambiguity surrounding appropriate

 Title X activities.” Id. at 7721.

           The Final Rule reintroduces certain of the requirements contained in the 1988

 regulations, by requiring “clear physical and financial program separation from programs

 that use abortion as a method of family planning.” Id. at 7765, 7789, codified at 42 C.F.R.

 § 59.15 (the “Separation Requirement”). It also reformats the standards to be applied to

 consultation services with respect to “post-conception activities.” Id. at 7788, codified at

 42 C.F.R. § 59.14. These standards entail a return of the so-called “Gag Rule” (a

 prohibition on abortion referral), an option to supply patients with a nondirective referral

 list, and a requirement that the Title X program refer pregnant patients for prenatal services.

           A. Separation Requirement

           Under the Separation Requirement, Title X projects “must be organized so that [they

 are] physically and financially separate . . . from activities which are prohibited.” 42 C.F.R.

 § 59.15 (2019). The rule continues: “[A] Title X project must have an objective integrity

 and independence from prohibited activities. Mere bookkeeping separation of Title X

 funds from other monies is not sufficient.” Id. In determining whether a Title X project




 15
      The Department also asserts the 2000 regulations “conflict[ed] with HHS enforced statutes protecting
      conscience in health care, including the Church Amendment, Coats-Snowe Amendment and the Weldon
      Amendment.” Final Rule, 84 Fed. Reg. at 7716.
                                                     17
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 18 of 61                                PageID #: 1330



 has achieved physical and financial separation, the rule allows the Department to consider

 factors such as:

            (a) The existence of separate, accurate accounting records;
            (b) The degree of separation from facilities (e.g., treatment, consultation,
                examination and waiting rooms, office entrances and exits, shared phone
                numbers, email addresses, educational services, and websites) in which
                prohibited activities occur and the extent of such prohibited activities;
            (c) The existence of separate personnel, electronic or paper-based health
                care records, and workstations; and
            (d) The extent to which signs and other forms of identification of the Title
                X project are present, and signs and material referencing or promoting
                abortion are absent.

 Id.

            In support of this provision, the Department asserts the requirements will serve to

 “protect[] against the intentional or unintentional co-mingling of Title X resources with

 non-Title X resources or programs” as well as counteract “the potential for ambiguity

 between approved Title X activities and non-Title X activities and services.” 16 Final Rule,

 84 Fed. Reg. at 7715 (discussing need for “clear financial and physical separation”), 7765

 (“The performance of abortions at nonspecialized clinics that also may provide Title X

 services increases the risk and potential both for confusion and for the co-mingling or

 misuse of Title X funds.”). The Rule does not preclude Title X grantees from also

 providing abortion services through separate programs and facilities. “The rule continues


 16
      By addressing “the fungibility of Title X resources and the potential use of Title X resources to support
      programs where . . . abortion is a method of family planning,” the Department seeks to prevent the use of
      Title X resources to “facilitate the development of, and ongoing use of, infrastructure for non-Title X
      activities.” Final Rule, 84 Fed. Reg. at 7715. “Commenters’ insistence that requiring physical and
      financial separation would increase the cost for doing business only confirms the need for such separation.
      If the co-location of a Title X clinic with an abortion clinic permits the abortion clinic to achieve
      economies of scale, the Title X project (and, thus, Title X funds) would be supporting abortion as a
      method of family planning.” Id. at 7766.
                                                        18
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 19 of 61                 PageID #: 1331



 to allow organizations to receive Title X funds even if they also provide abortion as a

 method of family planning, as long as they comply with the physical and financial

 separation requirements.” Id. at 7766.

        B. Post-Conception Activities

        The Final Rule’s post-conception activities provision begins with an express

 prohibition on abortion referral: “A Title X project may not perform, promote, refer for, or

 support abortion as a method of family planning, nor take any other affirmative action to

 assist a patient to secure such an abortion.” 42 C.F.R. § 59.14(a) (2019). In a list of

 examples, the Department extends the prohibition against referral for abortion (including

 any specific identification of abortion providers as such) to cover communications with

 any “pregnant woman,” not just existing Title X clients/patients. Id. § 59.14(e)(4). I will

 refer to this provision, shorthand, as the Gag Rule.

        The post-conception activities provision also requires Title X projects to provide

 patients who are “medically verified as pregnant” with a referral for prenatal care. Id. §

 59.14(b). According to the Department, “[p]renatal care is medically necessary for any

 patient who is pregnant, so referrals for such care do not render counseling directive.” Final

 Rule, 84 Fed. Reg. at 7761. In the Department’s view, referrals for prenatal care should be

 de rigueur “[b]ecause prenatal care is essential in order to optimize the health of the mother

 and unborn child, and to help ameliorate the current health inequality as it relates to low

 income women.” Id. at 7762.




                                              19
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 20 of 61                                  PageID #: 1332



            Finally, the post-conception activities provision states that once a Title X client is

 confirmed to be pregnant, a Title X project “may also choose to provide” the client with

 additional information, including:

            (i)   Nondirective pregnancy counseling, when provided by physicians or
                  advanced practice providers;
            (ii) A list of licensed, qualified, comprehensive primary health care
                  providers (including providers of prenatal care);
            (iii) Referral to social services or adoption agencies; and/or
            (iv) Information about maintaining the health of the mother and unborn
                  child during pregnancy.

 Id. § 59.14(b).

            In contrast to the 2000 regulations which, upon the request of the patient, required

 pregnancy counseling and referral (including counseling and referral for abortion if desired

 by the patient), see 2000 Rule, 65 Fed. Reg. 41,270, the Final Rule permits, but does not

 require, nondirective counseling by a doctor or advanced practice provider (“APP”). 42

 C.F.R. § 59.14(b)(1)(i). As explained by the Department, “[n]ondirective pregnancy

 counseling is the meaningful presentation of options where the physician or advanced

 practice provider (APP) is ‘not suggesting or advising one option over another.’’’ Final

 Rule, 84 Fed. Reg. at 7716 (citing 138 Cong. Rec. H2822, H2826, 1992 WL 86830). While

 physicians or APPs 17 “within Title X projects” may choose to provide nondirective

 pregnancy counseling – including counseling regarding abortions, “among other options”



 17
      As defined in the rule, an “Advanced Practice Provider” is a “medical professional who receives at least
      a graduate level degree in the relevant medical field and maintains a license to diagnose, treat, and counsel
      patients.” 42 C.F.R. § 59.2. This term explicitly includes: “physician assistants and advanced practice
      registered nurses (APRN)” such as a “certified nurse practitioner (CNP), clinical nurse specialist (CNS),
      certified registered nurse anesthetist (CRNA), and certified nurse-midwife (CNM).” Id.

                                                         20
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 21 of 61                               PageID #: 1333



 – they must not make a referral for an abortion “as a method of family planning.” 18 Id. at

 7745. The Department explains:

            In nondirective counseling, abortion must not be the only option presented
            by physicians or APPs; otherwise the counseling would violate not only the
            Congressional directive that all pregnancy counseling be nondirective, but
            also the prohibitions in this rule on encouraging, advocating, or supporting
            abortion as a method of family planning, which the Department prohibits in
            order to implement, among other provisions, section 1008. Each option
            discussed in such counseling must be presented in a nondirective manner.
            This involves presenting the options in a factual, objective, and unbiased
            manner and (consistent with other Title X requirements and restrictions)
            offering factual resources that are objective, rather than presenting the
            options in a subjective or coercive manner.

 Id. at 7747. Thus, a Title X project need not provide post-conception pregnancy counseling

 at all, but “[w]hen a project chooses to offer such pregnancy counseling, it must be

 nondirective.” Id. at 7761. In addition to requiring nondirective counseling, the 2000 Rule

 also required abortion referral upon a patient’s request. 42 C.F.R. § 59.5(a)(5) (2000). The

 Final Rule removes this requirement and replaces it, in part, with an option to provide a

 nondirective referral list and, in part, with a mandatory referral for prenatal care services.

            Should a Title X provider decide to do so, it may furnish a client with a list of

 “comprehensive primary health care providers,” which list “may be limited to those that

 do not provide abortion” or may include providers that “also provide abortion as part of

 their comprehensive health care services”; however, those providers who perform

 abortions must not constitute the majority of the references provided.                         42 C.F.R. §


 18
      However, under these rules, “[r]eferrals for abortion for emergency care purposes are not prohibited.”
      Final Rule, 84 Fed. Reg. at 7747. The rule provides that in cases of emergency – such as the discovery
      of an ectopic pregnancy – a Title X provider “shall only be required to refer the client immediately to an
      appropriate provider of medical services needed to address the emergency,” which may include a referral
      for abortion. 42 C.F.R. § 59.14(b)(2), (e)(2); Final Rule, 84 Fed. Reg. at 7747-48.
                                                        21
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 22 of 61                                 PageID #: 1334



 59.14(c)(2) (2019). While the project cannot exclude from its list providers that do not

 supply abortion services, id., it may exclude providers that do. Id. § 59.14(e)(4), (5).

 Additionally, if the list includes both types of providers, “[n]either the list nor project staff

 may identify which providers on the list perform abortion.” 19 Id. § 59.14(c)(2).

            The Final Rule’s post-conception activities provision then concludes much as it

 begins: “[a] Title X project may not use the provision of any prenatal, social service,

 emergency medical, or other referral, of any counseling, or of any provider lists, as an

 indirect means of encouraging or promoting abortion as a method of family planning.” Id.

 § 59.14(c)(1).

 IV.        IMPLICATIONS OF THE FINAL RULE FOR MAINE FAMILY PLANNING’S
            PROGRAM, AS ALLEGED

            Plaintiffs contend that reformatting Maine Family Planning’s statewide practice to

 conform to the Final Rule would likely result in wide-scale closures of several clinics,

 depriving Maine residents of valuable family planning and other health care services. In

 particular, Plaintiffs state that Maine Family Planning would have to eliminate abortion

 services at seventeen of its eighteen clinics that currently provide the services (all but the

 Augusta clinic). Compl. ¶ 111. Plaintiffs allege it is economically impossible for Maine




 19
      In support of the prohibition on providing referrals for abortion providers, the Department asserts:
            [I]n most instances when a referral is provided for abortion, that referral necessarily treats
            abortion as a method of family planning. The Department believes both the referral for
            abortion as a method of family planning, and such abortion procedure itself, are so linked
            that such a referral makes the Title X project or clinic a program one where abortion is a
            method of family planning, contrary to the prohibition against the use of Title X funds in
            such programs.
      Final Rule, 84 Fed. Reg. at 7717.
                                                         22
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 23 of 61                               PageID #: 1335



 Family Planning to sustain their abortion program at its current level because its clinics are

 too small to subdivide and securing separate facilities is prohibitively expensive. Id. ¶¶

 112-13. Evidently, the number of abortions provided annually (roughly 500, most of which

 occur in or near one of Maine’s population centers) would also tend to make so many free-

 standing abortion-specific satellite clinics – each staffed by an APRN – impractical,

 particularly if the clinics would exist only to facilitate telemedicine through the Augusta

 headquarters. 20 Id. ¶ 114.

            Plaintiffs also allege that it would prove prohibitively expensive to separate its

 Augusta abortion clinic from its headquarters, and that without a telemedicine program,

 rural access to a physician willing to provide abortion services would effectively require a

 long road trip. Id. ¶¶ 116-17. Maine Family Planning forecasts that full implementation

 of the Final Rule would result in there being only three abortion clinics in the state; one

 each in Augusta, Bangor, and Portland. 21 Id. ¶ 118.

            In addition to the logistical challenges posed for Maine Family Planning’s telehealth

 abortion program under the Separation Rule, Plaintiffs say the path forward is also grim


 20
       Plaintiffs allege that 75% of the abortions are “typically” performed at the Augusta clinic because a
      physician is required to provide the treatment. Plaintiffs allege it would not be “logistically and
      financially feasible” for Maine Family Planning to create so many abortion clinics or staff them with
      APRNs who cannot individually prescribe the abortion pill(s). Compl. ¶¶ 114-15. Plaintiffs state: “The
      resulting low volume and unpredictable scheduling of abortion services would make it extremely difficult
      for Maine Family Planning to recruit APRNs exclusively to facilitate these ad hoc telehealth abortions.”
      Id. ¶ 115. These assertions are worthy of note given the recent passage by the Maine Legislature of An
      Act to Authorize Certain Health Care Professionals to Perform Abortion, P.L. 2019, ch. 262, §§ 1596 to
      1599-A, which Act removes the physician-only impediment and appears to authorize Maine Family
      Planning’s advanced practice nurses to provide abortion services without the direct participation of a
      doctor.
 21
      According to Plaintiffs, medical centers in Portland and Lewiston also provide abortion services, but are
      not as accessible to walk-in care (require a provider relationship) and do not advertise the services.
      Compl. ¶ 118 n.129.
                                                       23
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 24 of 61                         PageID #: 1336



 for abortion access because the return of the Gag Rule would prevent an in-house referral

 to one of the physicians affiliated with Maine Family Planning’s Augusta-based network

 (or even a referral to some other provider of abortion services, which would likely not be

 a provider of “comprehensive health care services” under the Rule). Id. ¶¶ 121-22.

 Relatedly, they contend the Final Rule would interfere with their current ability to counsel

 regarding the abortion option, in particular insofar as the Rule’s nondirective counseling

 provision does not permit lower-echelon staff (those who are neither a physician nor an

 “advance practice provider” 22) to provide abortion counseling. Id. ¶ 123. Plaintiffs also

 express frustration that they will need to redesign call center scripts, internal forms and

 policies, and training programs, and will likely need to find one or more new subgrantee(s)

 and reconfigure the grant proposal accordingly, all at significant expense and

 inconvenience. Id. ¶¶ 124-26.

           Plaintiffs relate in their Complaint additional allegations concerning the impact the

 Final Rule may have “nationwide.” Id. ¶¶ 132-38. I am not persuaded that the current

 motion calls for issuance of a nationwide injunction. Plaintiffs also explain why they and

 many in the medical establishment believe the Final Rule is wrongheaded. Id. ¶¶ 142-152.

 Nothing set forth in the discussion portion of this decision should be construed as being

 based on the view that it is not sensible and efficient to co-locate family planning and

 abortion services. The limited question for me to resolve is whether the political branches

 are permitted under existing law to administer a Title X program without enabling that


 22
      Maine Family Planning’s APRNs are advance practice providers under the Final Rule. 42 C.F.R. § 59.2
      (2019).
                                                     24
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 25 of 61                              PageID #: 1337



 arrangement. For better or for worse – you be the judge – our democratic model calls upon

 politicians and increasingly, executive branch agencies, to make those calls, rather than a

 consensus of experts; at least until our representatives agree to endorse the expert

 consensus.

            As for patients, whose interests Plaintiffs raise via third-party standing, Plaintiffs

 state that access to abortion services will be substantially burdened under the Final Rule,

 “due to significantly increased travel distances to abortion providers and the hurdles

 associated with such travel.” Id. ¶ 159. Based varyingly on the assumption that Maine

 Family Planning will close eleven to fifteen clinics, id., or all seventeen satellite clinics, id.

 ¶ 160, Plaintiffs allege:

            [M]ore than half of Maine women would live in counties without an abortion
            provider, and the distances many women would have to travel to obtain any
            kind of abortion services would be substantial, increasing by multiple orders
            of magnitude. For example, while currently 7.9% of patients are traveling
            more than 25 miles to reach their nearest abortion provider, if Maine Family
            Planning’s 17 satellite clinics close, 76% of patients (including those seeking
            medication abortion) would have to travel more than 25 miles to reach their
            nearest clinics. In addition, none of these women are currently traveling 100
            miles or more to a clinic offering at least medication abortion, but if Maine
            Family Planning’s satellites close, 10% of patients will have to travel more
            than 100 miles to their nearest clinic (including those seeking medication
            abortion). This large shift in travel distances will affect the utilization of
            abortion services in Maine.

 Id. ¶ 160. 23

            In support of their motion for preliminary injunction, Plaintiffs have introduced


 23
      Once more, the recent passage of An Act to Authorize Certain Health Care Professionals to Perform
      Abortion, P.L. 2019, ch. 262, §§ 1596 to 1599-A, has serious implications for Plaintiffs’ preliminary
      injunction showing. Given it is now lawful for APRNs to provide abortion services, Plaintiffs’ portrayal
      of driving burdens is not calibrated to existing conditions.

                                                       25
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 26 of 61                               PageID #: 1338



 affidavits from Maine Family Planning’s CEO (ECF No. 17-2), Senior Vice President of

 Program Services (ECF No. 17-3), and a Belfast-based Women’s Health Nurse

 Practitioner 24 (ECF No. 17-7). The affidavits largely provide evidentiary support for

 complaint allegations pertaining to Maine Family Planning’s programmatic purpose and

 expansion, and also contextualize the provision of Title X and abortion services in Maine.

 They also largely substantiate the difficulties the Final Rule presents for Maine Family

 Planning moving forward if it can no longer self-refer for abortion services and co-locate

 abortion clinics within Title X clinics.

            Additional affidavits include those of a physician medical ethicist (ECF No. 17-5)

 who opines the Final Rule prevents medical professionals providing Title X services from

 complying with well-recognized standards of medical ethics; a professors of economics

 (ECF No. 17-4) who addresses the beneficial economic outcomes of the Title X program

 (in particular in regard to contraception) and the potential for the Final Rule to impose a

 “significant burden” on access to both Title X services and abortion services in Maine; and

 another professor of economics (ECF No. 17-6) who addresses the additional driving

 burdens that would result if one assumes Maine Family Planning completely dismantles

 the telehealth abortion program and cannot modify it in light of the recent amendment to

 Maine abortion law. I have reviewed and considered these exhibits carefully.




 24
       If the nurse practitioner’s description of her dedication to Maine Family Planning’s mission is any
      indication, it is not unheard of for Maine Family Planning’s nursing staff to travel significant distances
      to facilitate abortion access through the telehealth program.
                                                        26
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 27 of 61                               PageID #: 1339



                                                DISCUSSION

            Plaintiffs want to ensure that Maine Family Planning and its providers and staff can

 continue offering, and that patients are able to continue receiving at Maine Family Planning

 clinics, “comprehensive reproductive health care” which they define – perfectly

 understandably – to encompass abortion services.                     Compl. ¶ 145.         With respect to

 fundamental constitutional rights, this case is not about whether they have a right to do so

 – ineluctably, they have – but rather whether, as Title X grantee or patients, they are

 fundamentally entitled under existing law to provide or receive abortion services, referrals,

 and education at Title X clinics. This specific question has been answered before, by the

 Supreme Court, and not in Plaintiffs’ favor.

            As a federal district court judge, I am not free to disregard binding Supreme Court

 precedent that addresses the controversy before me. Moreover, to the extent Plaintiffs raise

 a claim of arbitrary and capricious rulemaking in violation of the Administrative

 Procedures Act, the Rule Plaintiffs claim will be their undoing was written on the wall long

 ago, and Plaintiffs knowingly built their abortion network on shifting sands. 25 Under the

 circumstances, and for the reasons elaborated upon below, I am not convinced that

 Plaintiffs are likely to succeed, ultimately, on the legal merits of their claim that the Final

 Rule cannot be implemented as it has been drawn.




 25
      Although Plaintiffs attest that Maine Family Planning carefully monitors practices to ensure Title X funds
      are not applied to abortion services, Plaintiffs also acknowledge that because Title X provides “over 27%”
      of Maine Family Planning’s overall funding its expansive network would unravel without the Title X
      grant monies. Id. ¶ 128 (“Participation in the Title X program is inextricably intertwined with Maine
      Family Planning’s historical mission and with its ability to operate.”).
                                                        27
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 28 of 61                  PageID #: 1340



 I.     STANDARD FOR INJUNCTIVE RELIEF

        Injunctive relief is “an extraordinary and drastic remedy that is never awarded as of

 right.” Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st

 Cir. 2011) (citations and quotation marks omitted). “To grant a preliminary injunction, a

 district court must find the following four elements satisfied: (1) a likelihood of success on

 the merits, (2) a likelihood of irreparable harm absent interim relief, (3) a balance of

 equities in the plaintiff’s favor, and (4) service of the public interest.” Arborjet, Inc. v.

 Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 171 (1st Cir. 2015). As the party

 seeking injunctive relief, Plaintiffs bear the burden of establishing that the factors weigh in

 their favor. Nat’l Org. for Marriage v. Daluz, 654 F.3d 115, 117, 119-20 (1st Cir. 2011).

        “Likelihood of success is the main bearing wall of the four-factor framework.”

 Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996). On this

 issue “the district court is required only to make an estimation of likelihood of success and

 ‘need not predict the eventual outcome on the merits with absolute assurance.’” Corp.

 Techs., Inc. v. Harnett, 731 F.3d 6, 10 (1st Cir. 2013) (quoting Ross–Simons, 102 F.3d at

 16). If the party seeking injunctive relief fails to make a persuasive showing of likelihood

 of success, then generally the court acts within its discretion if it denies relief without

 addressing the remaining factors. New Comm. Wireless Servs., Inc. v. SprintCom, Inc., 287

 F.3d 1, 9 (1st Cir. 2002) (“[I]f the moving party cannot demonstrate that he is likely to

 succeed in his quest, the remaining factors become matters of idle curiosity.”). On the

 other hand, “[a]s a matter of equitable discretion, a preliminary injunction does not follow

 as a matter of course from a plaintiff’s showing of a likelihood of success on the merits.”

                                               28
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 29 of 61                PageID #: 1341



 Benisek v. Lamone, 138 S. Ct. 1942, 1943–44 (2018) (per curiam). In the final analysis,

 “trial courts have wide discretion in making judgments regarding the appropriateness of

 such relief.” Francisco Sánchez v. Esso Standard Oil Co., 572 F.3d 1, 14 (1st Cir. 2009).

 II.    LIKELIHOOD OF SUCCESS ON THE MERITS

        The primary thrust of Plaintiffs’ Motion for Preliminary Injunctive Relief is that the

 2019 Final Rule is contrary to law and, therefore, exceeds the Department’s rule-making

 authority under the Administrative Procedures Act (APA). Pls. Mem. in Support of Mot.

 for Prelim. Injunction (“Pls. Mem.”), 14-31 (ECF No. 17-1). Plaintiffs additionally argue

 the Rule violates their patients’ fundamental right to choose abortion, id. 31-39, violates

 the free speech rights of medical professionals, id. 39-45, and is unconstitutionally vague,

 id. 45-46.

        A.     APA Review

        The APA provides that a reviewing court shall “hold unlawful and set aside agency

 action, findings, and conclusions found to be,” inter alia, “arbitrary, capricious, an abuse

 of discretion, or otherwise not in accordance with law,” “contrary to constitutional right,

 power, privilege, or immunity,” or “in excess of statutory jurisdiction, authority, or

 limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A), (B), (C). “[A]gency action

 is presumptively valid,” and I am not at liberty to substitute my own policy judgment for

 that of the agency. Rhode Island Hosp. v. Leavitt, 548 F.3d 29, 33-34 (1st Cir. 2008). An

 administrative decision that is “contrary to the ‘unambiguously expressed intent of

 Congress’” will not stand, but in order to overturn agency action on this ground, an

 “unmistakably clear expression of congressional intent” must be evident. Id. at 34 (quoting

                                              29
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 30 of 61               PageID #: 1342



 Strickland v. Comm’r, 48 F.3d 12, 16-17 (1st Cir. 1995)). Unless a clear line has been

 crossed, I must “defer to the views of the agency Congress has entrusted with relevant rule-

 making authority,” and afford “considerable deference” to its views. Id. (quoting Royal

 Siam Corp. v. Chertoff, 484 F.3d 139, 145 (1st Cir. 2007)).

           1. Congress’s nondirective counseling mandate

        In the Continuing Appropriations Act that funds the Department for 2019, Congress

 specified that “all pregnancy counseling” under Title X “shall be nondirective.” 132 Stat.

 2981, 3070-71 (2018). Citing this language, Plaintiffs argue the Final Rule clearly violates

 Congressional intent because the Rule does not mandate nondirective counseling “about

 all … options in pregnancy, consistent with the patient’s desire to hear that information.”

 Pls. Mem. at 14. Plaintiffs further contend that because the Rule makes prenatal care

 referrals mandatory while also permitting a Title X grantee to decline a patient’s request

 for pregnancy counseling, the Rule is nondirective in name only. Id. at 15. In short,

 Plaintiffs argue the Final Rule’s requirements concerning post-conception activities are

 arbitrary or not in compliance with law because they are inconsistent with the nondirective

 counseling mandate.

        The history of Title X regulation permits a line of demarcation between counseling

 and referrals. The special nature of nondirective counseling was first recognized in the

 1981 guidelines and was drawn expansively. While the 1988 Rule did not permit either

 abortion counseling or abortion referral, the 1992 directive moderating the 1988 Rule was

 permissive of nondirective counseling and allowed physicians alone to counsel and refer

 for abortion. Importantly, the 1992 directive spoke separately concerning the provision of

                                             30
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 31 of 61                                 PageID #: 1343



 abortion information and the provision of abortion referral. See Nat’l Family Planning &

 Reprod. Health Ass’n, Inc., 979 F.2d at 230. The 1993 proposed rule also drew a distinction

 between counseling and referral. Specifically, the Department proposed the requirement

 that Title X projects “provide nondirective counseling to the patient on all options relating

 to her pregnancy, including abortion, and to refer her for abortion, if that is the option she

 selects.” Standards of Compliance for Abortion-Related Services in Family Planning

 Service Projects, 58 Fed. Reg. at 7464. Furthermore, since 1996, the most Congress has

 been able to achieve as far as expressing legislative intent, which necessarily and most

 reliably comes to us by way of the plain language of the laws Congress enacts, is the

 requirement that counseling be nondirective. 26 Congress evidently has not agreed that

 abortion referral is consistent with the Title X program. 27 Nor have “administrative and


 26
      I emphasize the need for a clear statement by Congress enshrined in law because the One Hundred and
      Second Congress voted in favor of the Family Planning Amendments Act of 1992, which would have
      permitted “nondirective counseling and referrals” regarding “termination of pregnancy.” Family
      Planning Amendments Act of 1992, S. 323, 102nd Cong. (1992). Given that the bill was vetoed, it did
      not become the law of the land, and therefore I am not persuaded that this is an expression of
      congressional intent which aids judicial review. Pls. Mem. at 20-22. Rather, given that the One Hundred
      and Second Congress agreed on such language, it is even more revealing that more recent congresses
      have only agreed on nondirective counseling without also authorizing abortion referral and co-location
      in more than two decades of agency appropriations. It is vexing enough a task to conjure the intent of
      535 members of Congress lurking invisibly beneath the text of the laws it passes; to attribute a particular
      congressional intent to a bill that was vetoed strikes me as an exercise in judicial vanity that disregards
      my limited constitutional authority.
 27
       When discussing adoption referrals, Congress has characterized an adoption referral as a matter that
      should be included in nondirective counseling, where appropriate. 42 U.S.C. § 254c-6. Defendants have
      repeated this provision in the Final Rule. Final Rule, 84 Fed. Reg. at 7730 (“[P]ostconception adoption
      information and referrals [should] be included as part of any nondirective counseling in Title X projects”),
      7748 (“Referrals for . . . adoption are . . . permitted, as long as the counseling remains nondirective.”).
      Plaintiffs argue Congress’s conflation of adoption referrals and counseling in this singular Title X
      provision informs Congress’s use of the term counseling in the appropriations riders. I am not convinced
      that § 254c-6 has such a talismanic effect where abortion referral is at issue, particularly read against
      § 1008 in the context of a Maine family planning program that self-refers for the provision of abortion
      services. At most, Congress has indicated that adoption referrals should be provided during pregnancy
      counseling. It strikes me as a non sequitur that the special mention of referrals in the context of adoption

                                                         31
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 32 of 61                                 PageID #: 1344



 judicial interpretations … settled the meaning” of the term “counseling” such that the

 courts can know with confidence that the nondirective counseling mandate encompasses

 abortion referral. Bragdon v. Abbott, 524 U.S. 624, 645 (1998) (observing that “the

 uniformity of the administrative and judicial interpretations” of a statutory provision

 “confirm[ed]” the Court’s interpretation of how Congress understood the provision would

 be applied). Under the circumstances, the likelihood that Plaintiffs will prevail against the

 Gag Rule is subject to legitimate doubt.

            I confess, I have struggled with the question whether the congressional mandate that

 all counseling be nondirective 28 speaks in clear language to insulate the provision of

 information concerning the availability of abortion through other health care providers or

 programs, or whether the provision of such information amounts to a “referral” for abortion

 that the Department may lawfully prohibit. The result of my own rumination on the topic

 has not been particularly satisfying. As I see it, the affirmative identification of abortion




      compels the legal inference that Congress expects Title X projects will subsidize the provision of abortion
      referrals (including self-referrals) in the course of nondirective pregnancy counseling, particularly given
      the § 1008 prohibition. Cf. Russello v. United States, 464 U.S. 16, 23 (1983) (noting there is a
      presumption that Congress has acted coherently if it “includes particular language in one section of a
      statute but omits it in another section of the same Act”). Moreover, there would be no need to specify that
      adoption referrals should be afforded if congressional understanding of the counseling concept
      encompassed referrals. Given the history, it appears as likely that the appropriations riders are limited to
      nondirective counseling and omit the abortion referral and abortion co-location condoned in the 2000
      Rule (first proposed in 1993) because an attempt to achieve congressional authorization of abortion
      referral and co-location would likely impede the appropriations process.
 28
      When the Rust Court considered the matter of congressional intent, Congress had at no time addressed
      “the issues of abortion counseling, referral, or advocacy.” 500 U.S. at 185. Since Rust, Congress has
      specified that all counseling be nondirective, but has not extended the requirement to abortion referral or
      advocacy. This is noteworthy because it had attempted to do so through the vetoed Family Planning
      Amendments Act of 1992. Certainly Congress understands the issue and is capable of providing clearer
      guidance if its intention is to require that any provider list include abortion providers and identify them
      as such.
                                                         32
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 33 of 61                             PageID #: 1345



 providers or the provision of a list that includes (and flags) abortion providers is neither

 “counseling” nor a “referral” in the strictest sense of either term. That is, pregnancy

 counseling entails medical guidance about treatment options, and not necessarily

 identification of the providers who perform a particular service. Similarly, the referral

 concept might be defined narrowly to include only a referral designed to influence the

 selection of a particular treatment provider, or it might be defined more loosely to include

 the recitation of a list of several treatment providers. Given this definitional slack in the

 joints, I am not persuaded at this juncture that it would be appropriate for a district court

 judge to serve as the Nation’s lexicographer rather than the executive agency authorized to

 administer the program in question. Congress remains free to address the question. And

 so far, although the legislative history reflects that Congress also understands the difficulty

 here, the most it has indicated in the appropriations bills is that counseling be

 nondirective. 29

           Consistent with the appropriations mandate, the Final Rule provides that if there is

 to be pregnancy counseling, all such counseling will be nondirective and will focus on

 treatment options (e.g., prenatal care, adoption, pregnancy termination), not providers (e.g.,

 where to go to obtain services). 30 Because nondirective referrals are neither prescribed nor

 prohibited by Congress, it strikes me as at best equivocal whether Plaintiffs will be able to



 29
      I must also be mindful of the particular facts that apply for Maine Family Planning in Maine. When one
      considers Congress’s nondirective counseling mandate against the backdrop of § 1008 and in the specific
      context of Maine Family Planning’s network, it is difficult to assume that the nondirective counseling
      mandate girds Plaintiffs with a defensive penumbra strong enough to condone not only an in-house
      abortion referral, but also dispensation and administration of an abortifacient in a Title X clinic.
 30
      Except in the limited case of adoption planning. See supra note 27.
                                                       33
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 34 of 61                                PageID #: 1346



 demonstrate that the Gag Rule or the mandatory prenatal service referral contradicts the

 nondirective counseling mandate. In particular, abortion referral would appear to be at

 odds with the § 1008 prohibition against using project money in programs where abortion

 is a method of family planning, particularly where, as here, the abortion referral is

 facilitated in-house through a telemedicine practice. As for the mandatory prenatal services

 referral and optional list of comprehensive primary health care providers, it strikes me as

 significant that Title X grantees like Maine Family Planning retain the ability to provide

 nondirective counseling concerning the abortion option and may inform their patients that

 the prenatal care referral is mandated and an abortion referral is prohibited by the

 Department. 31 Additionally, concerning Plaintiffs’ argument that the Final Rule requires

 them to mislead their patients, Plaintiffs can inform patients desiring an abortion that there

 are time restrictions on the availability of abortions, provide a referral list that does not

 include any abortion providers, and inform the patient that the list does not include any

 abortion providers. In other words, there would appear to be a ready approach that does

 not result in any misdirection whatsoever. Importantly, notwithstanding the referral for


 31
      I note that the Final Rule’s mandatory referral for prenatal services does not appear to require that the
      prenatal service referral be to a provider of comprehensive primary health care services. Assuming,
      arguendo, that a hypothetical Title X project was opposed to abortion and was also a provider of prenatal
      services, it strikes me that a patient of that project who was interested in abortion would be free to look
      elsewhere for abortion services and would find them available in multiple locations in the State of Maine.
      I am also unpersuaded that the Final Rule’s requirement of a prenatal care referral is an adequate fulcrum
      upon which to lever a preliminary injunction. Because Title X grantees like Maine Family Planning can
      incorporate into their service plan nondirective pregnancy counseling, including abortion counseling, they
      are free to inform the patient that the prenatal care referral is required by Department rule, and thus the
      mandatory prenatal care referral is not likely to result in irreparable harm warranting the extraordinary
      and drastic remedy of preliminary injunctive relief. To the extent another Title X provider might proceed
      differently, such as by withholding pregnancy counseling and making a prenatal care referral, I am not
      persuaded that Plaintiffs have standing to obtain a preliminary injunction on behalf of hypothetical
      patients of hypothetical providers.
                                                        34
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 35 of 61                 PageID #: 1347



 prenatal care, the patient remains free to pursue abortion counseling, referral, and/or

 services from another source, at her election. Indeed, an existing Title X patient who has

 the knowledge that Maine Family Planning provides abortion services through another

 program at another location is free to access those services on her own initiative, despite

 the referral for prenatal services and without a referral from her Title X provider.

        In summary, insofar as Plaintiffs’ challenge is based on congressional intent

 expressed after Rust in the context of Title X appropriations, my assessment is that the

 Department’s effort to recalibrate the balance between the congressional determination that

 all pregnancy counseling be nondirective and the statutory requirement that “[n]one of the

 funds appropriated under [Title X] shall be used in programs where abortion is a method

 of family planning,” 42 U.S.C. § 300a–6, is not simply an act of legerdemain and may well

 overcome Plaintiffs’ challenge with further development of the record.

            2. The Affordable Care Act

        Plaintiffs also argue that certain restrictions Congress imposed on the Department

 under the auspices of the Affordable Care Act (ACA) apply with equal force in the specific

 context of the Title X program. Specifically, in § 1554 of the ACA Congress legislated as

 follows:

        Notwithstanding any other provision of this Act, the Secretary of Health and
        Human Services shall not promulgate any regulation that—

        (1) creates any unreasonable barriers to the ability of individuals to obtain
            appropriate medical care;
        (2) impedes timely access to health care services;
        (3) interferes with communications regarding a full range of treatment
            options between the patient and the provider;
        (4) restricts the ability of health care providers to provide full disclosure of

                                              35
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 36 of 61                  PageID #: 1348



              all relevant information to patients making health care decisions;
          (5) violates the principles of informed consent and the ethical standards of
              health care professionals; or
          (6) limits the availability of health care treatment for the full duration of a
              patient’s medical needs.

 42 U.S.C. § 18114 (§ 1554).

          While the ACA is an expansive piece of legislation, I am not persuaded that the

 restraints imposed under § 1554 against undue administrative interference in the private

 healthcare arena prevent the Department from administering its own health services grant

 program. Otherwise, in all matters pertaining to government medical assistance programs

 administered by the Department of Health and Human Services, the boards of professional

 healthcare organizations will have, effectively, captured the agency. Plaintiffs have not

 demonstrated that these entities have a special commission from Congress to determine the

 best means of reconciling § 1008 and the nondirective counseling madate.

          In its recent panel decision, the Ninth Circuit was not impressed by the ACA

 argument. Among other observations, it noted that the preamble to § 1554 only purports

 to give preclusive effect “[n]otwithstanding any other provisions of this Act,” and not

 “notwithstanding any other provision of law.” California v. Azar, No. 19-35394, 2019 WL

 2529259, at *6 n.4 (9th Cir. June 20, 2019). I do not see any likelihood of success on this

 issue.

             3. Rulemaking supported by reasoned analysis

          Plaintiffs argue the Secretary’s justification for the Final Rule is not supported by

 “reasoned analysis” and, to the extent there is an effort to support the rule change, the effort

 runs contrary to expert guidance, making the Rule “arbitrary and capricious.” Plaintiffs

                                                36
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 37 of 61                 PageID #: 1349



 discuss the physical separation requirement, Pls. Mem. at 23-28, and the post-conception

 activities provisions , id. at 29-31, individually in this context. The Supreme Court recently

 set forth the guiding principles in Encino Motorcars v. Navarro, and I excerpt them here.

        One of the basic procedural requirements of administrative rulemaking is that
        an agency must give adequate reasons for its decisions. The agency “must
        examine the relevant data and articulate a satisfactory explanation for its
        action including a rational connection between the facts found and the choice
        made.” Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut.
        Automobile Ins. Co., 463 U.S. 29, 43 (1983) (internal quotation marks
        omitted). That requirement is satisfied when the agency’s explanation is
        clear enough that its “path may reasonably be discerned.” Bowman Transp.,
        Inc. v. Arkansas–Best Freight System, Inc., 419 U.S. 281, 286 (1974). But
        where the agency has failed to provide even that minimal level of analysis,
        its action is arbitrary and capricious and so cannot carry the force of law. See
        5 U.S.C. § 706(2)(A); State Farm, supra, at 42–43.

        Agencies are free to change their existing policies as long as they provide a
        reasoned explanation for the change. See, e.g., National Cable &
        Telecommunications Assn. v. Brand X Internet Services, 545 U.S. 967, 981–
        982 (2005); Chevron, 467 U.S., at 863–864. When an agency changes its
        existing position, it “need not always provide a more detailed justification
        than what would suffice for a new policy created on a blank slate.” FCC v.
        Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). But the agency must
        at least “display awareness that it is changing position” and “show that there
        are good reasons for the new policy.” Ibid. (emphasis deleted). In explaining
        its changed position, an agency must also be cognizant that longstanding
        policies may have “engendered serious reliance interests that must be taken
        into account.” Ibid.; see also Smiley v. Citibank (South Dakota), N.A., 517
        U.S. 735, 742 (1996). “In such cases it is not that further justification is
        demanded by the mere fact of policy change; but that a reasoned explanation
        is needed for disregarding facts and circumstances that underlay or were
        engendered by the prior policy.” Fox Television Stations, supra, at 515–516.
        It follows that an “[u]nexplained inconsistency” in agency policy is “a reason
        for holding an interpretation to be an arbitrary and capricious change from
        agency practice.” Brand X, supra, at 981. An arbitrary and capricious
        regulation of this sort is itself unlawful and receives no Chevron deference.
        See [United States v.] Mead Corp., [533 U.S. 218,] 227 [(2001)].

 Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125-26 (2016). In short, “an agency


                                              37
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 38 of 61                 PageID #: 1350



 is not forever bound by an earlier resolution of an interpretive issue, but … a change must

 be addressed expressly, at least by the agency’s articulate recognition that it is departing

 from its precedent.” Nat’l Labor Relations Bd. v. Lily Transp. Corp., 853 F.3d 31, 36 (1st

 Cir. 2017) (Souter, J.).

                       a. Separation

        Plaintiffs argue that the Department’s “only purported justifications for the

 Separation Requirement” are, at best, theoretical (fear of comingled funds), if not utterly

 chimerical (potential for confusion over the Title X mission). Pls. Mem. at 23-24. In their

 view, the fact that Title X projects are closely monitored for fiscal compliance is more than

 adequate to ensure that Title X funds are not expended on abortion. Id. Plaintiffs also

 maintain that the 2000 Rule (initially proposed in 1993) has given rise to “serious reliance

 interests” that the new rule will upset, such that its implementation will result in severe

 economic harm to Maine Family Planning and a reduction in the availability of Title X

 services for patients. Id. at 25-28.

        Reliance, of course, is a two-way street. To garner judicial protection, reliance must

 itself be reasonable. The slate here most certainly is not blank. It includes a black letter

 provision that “[n]one of the funds appropriated under this subchapter shall be used in

 programs where abortion is a method of family planning.” 42 U.S.C. § 300a–6. Scribbled

 on the surface of that black-letter statutory backdrop is a regulatory history that

 foreshadowed the Final Rule (i.e., the 1988 Rule, upheld by the Supreme Court over

 similarly strident objection). Meanwhile, on the legislative side, it is evident that the most

 Congress has been able to agree on, for over two decades, is that Title X should continue

                                              38
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 39 of 61                  PageID #: 1351



 to be funded and that, with respect to abortion, all counseling shall be nondirective. Finally,

 there is the fact that Title X grants are not indefinite and expire on a regular basis. 42

 C.F.R. § 59.8(b).

        To be sure, the waters were relatively calm for quite some time. However, I do not,

 at present, consider it likely that the Supreme Court would hold that Defendants acted

 arbitrarily, capriciously, or irrationally when they concluded that the current state of affairs

 validates their concern over mission drift in the Title X program and suggests the need for

 course correction.     Indeed, Maine Family Planning’s circumstances reinforce that

 conclusion. At least in Maine, with limited exception, the place to go for abortion services

 is your nearest Title X grantee or subgrantee, and the provision of those abortion services

 under the current practitioner model (according to Maine Family Planning) is rather

 remarkably sustainable only with the support of the Title X grant, even though “[n]one of

 the funds appropriated under [Title X] shall be used in programs where abortion is a method

 of family planning.” 42 U.S.C. § 300a–6. As the Court stated in Rust, the course correction

 can be viewed, reasonably, as “more in keeping with the original intent of the statute.” 500

 U.S. at 187.

        In considering the pending motion for preliminary injunctive relief, I am also

 mindful that the reliance harm is one that Maine Family Planning played a role in

 developing, likely understanding all-the-while that the pendulum could eventually reverse

 course. In making these observations, I am aware that Maine Family Planning’s integration

 of pre-conception family planning services and abortion services under one roof makes

 sense from a purely economic perspective, and perhaps even reflects the model of care

                                               39
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 40 of 61                  PageID #: 1352



 most members of the medical establishment would prefer when it comes to the provision

 of increasingly medicated abortion services. However, requiring physical separation

 between Title X clinics and abortion clinics is a rational way to administer the Title X

 federal spending program, given the prohibition against utilization of program funds in

 programs that offer abortion as a method of family planning.

        In Rust, the Supreme Court similarly considered a new rule that upset a relatively

 longstanding regulatory scheme. There, the Court considered reasonable the explanation

 that a course correction was warranted to “preserve the distinction between Title X

 programs and abortion as a method of family planning.” 500 U.S. at 187 (discussing the

 Gag Rule before turning to consider the separation requirement, quoting 53 Fed. Reg. 2923,

 2923-2924 (1988)).      On the specific question of separation, the Court summarized:

 “Certainly the Secretary’s interpretation of the statute that separate facilities are necessary,

 especially in light of the express prohibition of § 1008, cannot be judged unreasonable.”

 Id. at 190.

        Moreover, at least as far as the provision of abortion services in Maine is concerned,

 the current highly distributed abortion network provided by Maine Family Planning is of

 relatively recent vintage (2014) and is the product of a telehealth medicated abortion

 program.      While the new separation requirement would require modification of the

 telehealth program, such a program would appear to be more versatile and adaptable than

 the services in place when the Supreme Court issued Rust. Furthermore, Maine Family

 Planning may be able to reconstitute a well-distributed telehealth abortion network without

 building out or obtaining new physical space in all seventeen of its satellite locations,

                                               40
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 41 of 61                               PageID #: 1353



 especially where it can now rely on advanced practice nurses to administer the program.

 Thus, I am not persuaded on the current record that the Final Rule calls for measuring the

 harm as the complete discontinuation of the telehealth abortion service started by Maine

 Family Planning in 2014. Rather, it seems at least as likely that Maine Family Planning

 could (and would) continue this innovative telehealth program and provide meaningful

 access to medicated abortion services for Maine women at fewer than all seventeen

 locations where it presently has satellite clinics (or in other locations), which changes the

 calculus considerably from the extremely dire financial projections upon which Maine

 Family Planning has premised its motion (arguing there is the need to build or rent

 seventeen new spaces). I, therefore, conclude that Plaintiffs have not demonstrated a

 likelihood of success on their APA challenge to the Separation Requirement and have

 significantly overplayed their economic impact hand. 32

                            b. Post-Conception Activities

            Plaintiffs assert that when implementing “the Gag Rule,” Defendants “failed to

 engage in a ‘reasoned analysis,’ ‘consider [] important aspect[s] of the problem,’ or account

 for the evidence presented.” Pls. Mem. 29 (quoting State Farm, 463 U.S. at 42-43).

 Specifically, Plaintiffs assert the Gag Rule is not only “incompatible with health care

 professionals’ ethics obligations and the standard of care,” but also poised to “do indelible

 harm to the health of Americans and to the relationship between patients and their




 32
      “Compliance with the physical separation requirements … is required March 4, 2020.” Final Rule, 84
      Fed. Reg. at 7714. However, in-house referrals for abortion services will be disrupted as of May 3, 2019.
      Id.
                                                       41
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 42 of 61                               PageID #: 1354



 providers.” Id. In sum, they argue the Department’s rule runs contrary to the evidence

 provided during the notice and comment period by medical associations and public health

 policy organizations and ultimately fails to articulate “a rational connection between the

 facts found and the choice made.” Id. at 31 (quoting State Farm, 463 U.S. at 43).

            Given that the Final Rule does not prevent nondirective counseling and prohibits

 only directive counseling and referrals to abortion providers, I am not persuaded that

 Plaintiffs will, more likely than not, succeed with their claim that the Final Rule violates

 the APA. In particular, it strikes me that, given the ability to provide pregnant patients

 nondirective pregnancy counseling and to explain that the Title X program requires

 referrals for prenatal services and does not permit abortion referrals, Title X program

 providers are not required to misinform or mislead their patients concerning health care

 options, and the patients should not develop a mistrust of their Title X providers simply

 because the trail to an abortion provider is not blazed through the Title X program.33

 Additionally, a Title X program provider (or even non-advance-practice staff) can explain

 to the patient that the Title X program is limited in its scope and exists to provide

 contraceptive and pre-conception reproductive health services, not post-conception


 33
      The Supreme Court in Rust came to a similar conclusion:
            [T]he Title X program regulations do not significantly impinge upon the doctor-patient
            relationship. Nothing in them requires a doctor to represent as his own any opinion that he
            does not in fact hold. Nor is the doctor-patient relationship established by the Title X
            program sufficiently all encompassing so as to justify an expectation on the part of the
            patient of comprehensive medical advice. The program does not provide post conception
            medical care, and therefore a doctor’s silence with regard to abortion cannot reasonably be
            thought to mislead a client into thinking that the doctor does not consider abortion an
            appropriate option for her. The doctor is always free to make clear that advice regarding
            abortion is simply beyond the scope of the program.
      500 U.S. at 200.
                                                       42
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 43 of 61                                 PageID #: 1355



 services. While neither Title X program providers nor their support staff can direct

 abortion traffic to abortion providers, it would seem likely that the patient would be able

 to find her way to available abortion services (including at another Maine Family Planning

 location), much in the same way that she likely first accessed Maine Family Planning’s

 Title X program. This could be by means of the Internet, including a webpage maintained

 by Maine Family Planning that is not affiliated with the Title X program, or it could be by

 means of state or local public health announcements, third-party information campaigns,
                           34
 or word-of-mouth.

            Plaintiffs also take issue with the Department’s contention that the revised Rule is

 designed to reduce ethical barriers to entry faced by those providers who would enter into

 contract with the Department to provide Title X services if they did not have to comply

 with the abortion-related provisions of the Rules implemented in 2000. According to

 Plaintiffs, Defendants are “prioritizing hypothetical new providers” who, assuming they



 34
      To the extent Plaintiffs contend Defendants ignored the evidence, that is not a fair characterization. Prior
      to finalizing the 2019 Rule, the Department received “over 500,000 public comments.” Final Rule, 84
      Fed. Reg. at 7722. Following the public notice and comment period, the Department “consider[ed] the
      comments,” made modifications to the rule in response to those comments, and ultimately finalized the
      rule. Id. In the Final Rule, the Department specifically acknowledged and discussed the merits of
      comments that supported its reading of the statute as well as comments voicing concerns similar to the
      ones Plaintiffs now raise regarding the “Gag Rule.” Id. at 7744. For example, the Department reported
      comments asserting that withholding information about abortion “interferes with the patient-provider
      trust relationship, is contradictory to patient-centered care, and compromises the health of the patient, as
      well as the ability of the patient to make timely and fully informed decisions.” Id. at 7745. Other
      comments espoused the view that “restricting counseling for and information about abortion in Title X
      projects would encroach on physicians’ codes of ethics and responsibilities to patients” as well as be in
      conflict with the codes of ethics of medical professional associations. Id. Comments of this nature came
      from many within the medical profession/establishment, including the American College of Physicians
      and the American College of Obstetricians and Gynecologists. Id. In a document that stretches over
      seventy pages – sixty of which are devoted to a recital of the comments received and discussion of the
      Department’s responses – the Department provides reasoned justifications for its rule reversing its stance
      on abortion counseling and referral.
                                                         43
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 44 of 61                               PageID #: 1356



 joined the program, would not offer services to Title X participants as “broad” or

 “effective” as those provided by Plaintiffs. To the extent the new rules are drawn to make

 room for such providers, I am not persuaded that Plaintiffs are likely to expose the

 provisions as arbitrary and capricious. Nor do I see how the potential for participation by

 providers who are opposed to abortion based on religious belief is likely to give rise to

 irreparable harm for Plaintiffs or their patients.

            Finally, with regard to the post-conception provisions that mandate a referral for

 prenatal services and delineate what can and cannot be provided in a referral list of

 providers, these particular pieces of the puzzle, it occurs to me, are not the cause of the

 alleged irreparable injury. Rather, the irreparable injury for which Plaintiffs seek an

 injunction is the product of the new physical separation requirement and the prohibition on

 abortion referral (including self-referral). Because the provisions pertaining to prenatal

 service referral and the referral list are not the cause of the alleged irreparable injury –

 except as discussed, infra, in regard to professional speech rights – I do not believe they

 could support a preliminary injunction in the context of judicial review of administrative

 action under the APA. In other words, even if Plaintiffs could persuade me that it is

 irrational for the Department to require a referral for prenatal care services for a patient

 intent on terminating her pregnancy, a victory on that issue, or the related issue of the

 referral list, would do nothing to prevent the alleged irreparable injury, particularly as the

 Final Rule includes a severability passage 35 that would permit a court to limit relief to those


 35
      The Final Rule includes the following language: “The Department believes that each component of the
      rule is legally supportable, individually and in the aggregate. To the extent a court may enjoin any part

                                                       44
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 45 of 61                               PageID #: 1357



 two provisions, if appropriate.

                            c. 2014 QFP

            In their reply brief, Plaintiffs supplemented their APA argument with a reference to

 a recommendation and report jointly authored by the Department and the Centers for

 Disease Control, titled Providing Quality Family Planning Services, Recommendations of

 the CDC and the U.S. Office of Population Affairs (the “2014 QFP”). In Plaintiffs’ view,

 the Defendants acted arbitrarily when promulgating the Final Rule because they

 disregarded certain passages of the 2014 QFP, without discussion, and therefore a violation

 of the APA is demonstrated. 36 I am not persuaded that the 2014 QFP is inconsistent with

 the Final Rule or that it was arbitrary for Defendants not to discuss the QFP in the

 rulemaking process.

            B.      Due Process Right to Choose Abortion

            Plaintiffs assert the Final Rule violates their patients’ Fifth Amendment right to

 terminate a pregnancy prior to viability through abortion. Acknowledging first that “[t]he

 Government has no affirmative duty to ‘commit any resources to facilitating abortions,’”

 Rust, 500 U.S. at 201 (quoting Webster v. Reproductive Health Services, 492 U.S. 490, 511

 (1989)), the Plaintiffs focus on the “undue burden” they anticipate their patients will

 shoulder should the regulations go into effect. Pls. Mem. 31-32. Plaintiffs conclude these

 burdens – including increased travel distances, restricted access to information regarding


      of the rule, the Department intends that other provisions or parts of provisions should remain in effect.”
      Final Rule, 84 Fed. Reg. at 7725.
 36
      The QFP, according to Plaintiffs, “discusses pregnancy testing, nondirective counseling, and referrals
      under the heading ‘Pregnancy Testing and Counseling.’” Pls. Reply 7.
                                                        45
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 46 of 61                                    PageID #: 1358



 abortion, and the potential for prevention or delay of abortion procedures – greatly

 outweigh the benefits espoused by the Department in favor of the Rule. Id. 31-32, 34-38.

 Furthermore, Plaintiffs assert the benefits lauded by the Department are not supported by

 evidence. Id.

            Plaintiffs argue for the application of an incorrect standard. Plaintiffs correctly

 assert that the Supreme Court in Planned Parenthood of Southeastern Pennsylvania v.

 Casey reaffirmed the “right of the woman to choose to have an abortion before viability

 and to obtain it without undue interference from the State.” 37 505 U.S. 833, 846 (1992).

 However, despite the undeniable existence of this right, the standard in Rust remains:

            The Government has no constitutional duty to subsidize an activity merely
            because the activity is constitutionally protected and may validly choose to
            fund childbirth over abortion and “implement that judgment by the allocation
            of public funds” for medical services relating to childbirth but not to those
            relating to abortion. Webster, [492 U.S. at 510]. The Government has no
            affirmative duty to “commit any resources to facilitating abortions,” [id. at
            511], and its decision to fund childbirth but not abortion “places no
            governmental obstacle in the path of a woman who chooses to terminate her
            pregnancy, but rather, by means of unequal subsidization of abortion and
            other medical services, encourages alternative activity deemed in the public
            interest.” [Harris v. McRae, 448 U.S. 297, 315 (1980)].

 Rust, 500 U.S. at 201. Thus, as the Supreme Court concluded:

            Congress’ refusal to fund abortion counseling and advocacy leaves a
 37
      In Planned Parenthood of Southeastern Pennsylvania v. Casey, the Supreme Court established the basic
      building blocks of the “undue burden” test, stating: “A finding of an undue burden is a shorthand for the
      conclusion that a state regulation has the purpose or effect of placing a substantial obstacle in the path of
      a woman seeking an abortion of a nonviable fetus.” 505 U.S. at 877. Thus, “there ‘exists’ an ‘undue
      burden’ on a woman’s right to decide to have an abortion, and consequently a provision of law is
      constitutionally invalid, if the ‘purpose or effect’ of the provision ‘is to place a substantial obstacle in the
      path of a woman seeking an abortion before the fetus attains viability.’” Whole Woman’s Health v.
      Hellerstedt, 136 S. Ct. 2292, 2299 (2016) (citing Casey, 505 U.S. at 878). However, these standards and
      the facts of each case addressed legislation directed at regulating or limiting pre-viability abortion – not
      the government’s affirmative choice to deny funding to abortion service providers or advocates – and are
      inapplicable here.
                                                           46
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 47 of 61               PageID #: 1359



        pregnant woman with the same choices as if the Government had chosen not
        to fund family-planning services at all. The difficulty that a woman
        encounters when a Title X project does not provide abortion counseling or
        referral leaves her in no different position than she would have been if the
        Government had not enacted Title X.

 Id. at 202.

        Despite Plaintiffs’ arguments to the contrary, application of the Rust standard does

 not “immunize [the Rule] from constitutional scrutiny.” Pls. Mem. 31. Rather, the Rust

 standard is precisely the standard dictated by the challenge at hand. Consideration of the

 weight of the burdens that may be imposed on the Plaintiffs’ patients or the compelling

 need of the patients served by Title X projects does not change the calculus and Plaintiffs’

 attempts to distinguish Rust on this point are unpersuasive. Although the Rust Court did

 not independently weigh the regulation’s purported benefits or weigh the burdens imposed

 when evaluating the Fifth Amendment argument in the manner the Court more recently did

 in Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016) (involving an analysis of,

 inter alia, burdens associated with driving distances to clinics, but not involving

 governmental funding), it is difficult to accept the premise that the Rust Court was unaware

 of the reliance concern associated with the change of administrative policy. For example,

 Justice Blackmun, in dissent, decried the “formidable obstacles in the path of Title X

 clients’ freedom of choice.” 500 U.S. at 216.

        Talk of economic justice was limited in Rust, but it seems this scarcity was due to

 the considerable heated debate on that front in cases leading up to Rust. For example,

 economic justice and unfair burden arguments were heavily contested in Harris v. McRae,



                                             47
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 48 of 61                                 PageID #: 1360



 448 U.S. 297 (1980). 38 In Harris, the Supreme Court rejected a constitutional challenge to

 the Hyde Amendment, which withdrew federal funding for “medically necessary

 abortions” 39 under the Medicaid program, a significantly larger federal welfare program

 than Title X, and one that affords pregnancy services and not just preconception

 reproductive health services. Justice Brennan, in dissent, criticized the Hyde Amendment

 because it did “not foist that majoritarian viewpoint with equal measure upon everyone in

 our Nation, rich and poor alike; rather, it imposes that viewpoint only upon that segment

 of our society which, because of its position of political powerlessness, is least able to

 defend its privacy rights from the encroachments of state mandated morality.” Id. at 332


 38
      Similarly, in Beal v. Doe, the Court reflected:
            Our dissenting Brothers, in this case and in Maher v. Roe, 432 U.S. 464, 482, express in
            vivid terms their anguish over the perceived impact of today’s decisions on indigent
            pregnant women who prefer abortion to carrying the fetus to childbirth. We think our
            Brothers misconceive the issues before us, as well as the role of the judiciary.
            In these cases we have held merely that (i) the provisions of the Social Security Act do not
            require a State, as a condition of participation, to include the funding of elective abortions
            in its Medicaid program; and (ii) the Equal Protection Clause does not require a State that
            elects to fund expenses incident to childbirth also to provide funding for elective abortions.
            But we leave entirely free both the Federal Government and the States, through the normal
            processes of democracy, to provide the desired funding. The issues present policy decisions
            of the widest concern. They should be resolved by the representatives of the people, not by
            this Court.
      432 U.S. 438, 447 n.15 (1997).
 39
       The term “medically necessary abortion” did not encompass abortions to save the lives of pregnant
      women or, generally, abortions in cases of rape or incest, which would continue to be covered following
      the Hyde Amendment. Harris, 448 U.S. at 302. The “medically necessary” term, which appears in many
      of the earlier cases, appears to have its genesis in the idea that “medically necessary” procedures should
      generally be covered by Medicaid, but it also appears to have evolved in reaction to earlier terminology
      in which the Court classified certain abortions as “elective” or “nontherapeutic” or “medically
      unnecessary,” following which several providers protested that such abortions could be medically
      necessary for reasons related to the patient’s mental and/or physical health, short of a pregnancy that
      endangered a woman’s life. E.g., Beal, 432 U.S. at 446-48 & nn.11, 15 (holding that a state may refuse
      to subsidize “nontherapeutic abortions” permitted by state law, including in the context of the Medicaid
      program, but reserving judgment and remanding for further proceedings concerning a state law provision
      requiring three physicians to concur that a particular abortion is “medically necessary”).
                                                         48
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 49 of 61                                PageID #: 1361



 (Brennan, J., dissenting). He found withholding an abortion subsidy particularly perverse

 in the context of a program that afforded pregnancy services:

            What is critical is the realization that as a practical matter, many poverty-
            stricken women will choose to carry their pregnancy to term simply because
            the Government provides funds for the associated medical services, even
            though these same women would have chosen to have an abortion if the
            Government had also paid for that option, or indeed if the Government had
            stayed out of the picture altogether and had defrayed the costs of neither
            procedure.

 Id. at 334. Justice Marshall’s dissent was even more harrowing:

            Under the Hyde Amendment, federal funding is denied for abortions that are
            medically necessary and that are necessary to avert severe and permanent
            damage to the health of the mother. The Court’s opinion studiously avoids
            recognizing the undeniable fact that for women eligible for Medicaid – poor
            women – denial of a Medicaid-funded abortion is equivalent to denial of
            legal abortion altogether. By definition, these women do not have the money
            to pay for an abortion themselves. If abortion is medically necessary and a
            funded abortion is unavailable, they must resort to back-alley butchers,
            attempt to induce an abortion themselves by crude and dangerous methods,
            or suffer the serious medical consequences of attempting to carry the fetus to
            term. Because legal abortion is not a realistic option for such women, the
            predictable result of the Hyde Amendment will be a significant increase in
            the number of poor women who will die or suffer significant health damage
            because of an inability to procure necessary medical services.

 Id. at 338 (Marshall, J., dissenting). 40 Justice Blackmun also wrote in dissent, though

 succinctly, that “[t]here is ‘condescension’ in the Court’s holding that ‘she may go




 40
       Justice Marshall also observed in his dissent that the Harris decision “may be traced to the Court’s
      unwillingness to apply the constraints of the Constitution to decisions involving the expenditure of
      governmental funds,” based on the idea that the obstacles to access that result have not actually been
      “imposed” by the government. 448 U.S. at 347. The same must be said of Rust. Justice Marshall noted
      that “some poor women will attempt to raise the funds necessary to obtain a lawful abortion” by forgoing
      payment of bills or “journeying to another state,” burdens she would not need to assume with a Medicaid
      abortion coverage. Id. at 346 n.7. If Justice’s Marshall’s view did not carry the day in either Harris or
      Rust, it is difficult to see how Plaintiffs’ economic arguments would, absent a rejection of stare decisis,
      which is not within my power.
                                                        49
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 50 of 61                                    PageID #: 1362



 elsewhere for her abortion’; this is disingenuous and alarming.” Id. at 348 (Blackmun, J.,

 dissenting). Not to be overlooked, Justice Stevens deplored the denial of Medicaid

 coverage as “tantamount to a severe punishment” that “cannot be justified unless

 government may, in effect, punish women who want abortions,” contrary to the teaching

 of Roe v. Wade, 410 U.S. 113 (1973) (recognizing a fundamental right to termination of

 pregnancy within certain time-constraints and declaring unconstitutional, in violation of

 the due process clause, criminalization of the same). Harris, 448 U.S. at 354 (Stevens, J.,

 dissenting). 41

            The purpose of my digression regarding Harris is simply this: when Plaintiffs

 suggest that considerations of economic justice were not a focal point of Rust and cases of

 its kind, and that more recent cases like Whole Women’s Health (which did not involve

 funding of a government program) reflect the abandonment of Rust in all matters involving

 due process and abortion, such that I am free to invalidate Title X regulations based on

 affidavits predicting clinic closures and increased driving distances, 42 Plaintiffs are


 41
      In 1989, in a similarly divided decision, the Supreme Court rejected a challenge to a Missouri law that
      withheld the assistance of public employees and facilities from performance of or assistance with
      nontherapeutic abortions. Webster, 492 U.S. at 507 (opinion reflected in Part II-B). The Court quoted
      its then-recent opinion in DeShaney v. Winnebago County Department of Social Services: “Our cases
      have recognized that the Due Process Clauses generally confer no affirmative right to governmental aid,
      even where such aid may be necessary to secure life, liberty, or property interests of which the
      government itself may not deprive the individual.” 489 U.S. 189, 196 (1989).
 42
      Plaintiffs argue Rust is not instructive because it involved a facial challenge and they argue their suit does
      not. Rust did involve a facial challenge, but it also involved a facial challenge in a strict scrutiny context.
      The Rust Court observed that its analysis might have differed in the context of a “specific fact situation,”
      but did so only with respect to an argument that the plaintiffs feared the 1988 regulations would be
      imposed to ban abortion referral even if the woman’s life was in “imminent peril.” 500 U.S. at 195.
      When the Rust Court characterized the challenge to the 1988 Rule as facial it did so because, as here, the
      regulations had not yet been applied. Id. at 181. Plaintiffs have not persuaded me at this juncture that
      the distinction between a facial and as-applied challenge lessens the precedential impact of Rust.

                                                          50
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 51 of 61                               PageID #: 1363



 essentially asking me to ignore binding precedent that only the Supreme Court, or an act

 of Congress, can undo. I am not free to overlook controlling precedent and when faced

 with a government agency’s affirmative choice not to subsidize an activity – even if that

 activity is protected by the Constitution – I must apply the standard dictated by the Rust

 Court. See United States v. Jimenez-Banegas, 790 F.3d 253, 259 (1st Cir. 2015) (“[T]he

 Supreme Court has clearly stated that [a lower court] should not conclude that its more

 recent cases have, by implication, overruled an earlier precedent.” (citing Agostini v.

 Felton, 521 U.S. 203, 237 (1997)). 43 When I consider the impact of Rust in this case, I am

 not persuaded that Plaintiffs are likely to succeed with their Fifth Amendment challenge. 44

            C.      Professional Speech Rights

            Plaintiffs assert the Final Rule violates Maine Family Planning’s free speech rights

 protected under the First Amendment. Pls. Mem. 39. They argue: “the Gag Rule would

 prevent health care providers from speaking honestly with their patients and would

 simultaneously compel speech about prenatal referrals even when not medically or

 ethically appropriate.” Id. at 39-40. Plaintiffs find fault with the Final Rule’s requirements,



 43
       In Casey, decided not long after Rust, the Supreme Court instituted the “undue burden” standard for
      abortion-related regulations, backing away from the more exacting strict scrutiny standard applied under
      Wade. 505 U.S. at 876. In effect, when the Supreme Court considered Rust, the legal landscape arguably
      was more conducive to Plaintiffs’ position than it currently is. However, now, as then, the essential
      ingredient is federal spending, which steers the due process claim out of the undue burden analysis, just
      as it steered the claim in Rust out of the strict scrutiny analysis.
 44
      I am also impressed that the landscape has changed significantly in regard to the availability of abortion
      services, even since the 1991 decision in Rust. For example, the record now before the Court reflects that
      abortion is available by prescription, and that patient access can be facilitated enormously through a
      practice of telehealth medicine. Maine has also lowered barriers by authorizing providers with an
      advanced practice license to supply abortion services. The barriers to abortion access are much, much
      lower today than they were when Justices Brennan, Marshall, Blackmun and Stevens authored their
      dissents in Harris, in 1980.
                                                        51
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 52 of 61                PageID #: 1364



 which they cast as impermissible content-based and viewpoint-based regulation by the

 government, because the Rule requires Title X health care professions to provide referrals

 for prenatal care and allows for adoption referral while simultaneously banning referrals

 for abortion, regulates the manner in which Title X health care practitioners may provide

 pregnancy counseling, and limits who may provide such counseling within a Title X

 project. Id. at 42-44. Plaintiffs argue for an application of strict scrutiny, but assert the

 Final Rule fails even under intermediate scrutiny, or, in other words, that the Final Rule is

 not “sufficiently tailored to further a substantial government interest.” Id. at 44. Finally,

 Plaintiffs argue that as applied to Maine Family Planning, the Final Rule is “an

 unconstitutional condition on Maine Family Planning’s right to freedom of speech.” Id. at

 45.

        Central to Plaintiffs’ argument is their characterization of the patient-provider

 relationship within the Title X program as a “traditional sphere of free expression” that

 should be protected from government regulation, “even within a government-funded

 program.” Id. at 40. While it is true, as Plaintiffs assert, that the Rust Court declined to

 resolve whether “traditional relationships such as that between doctor and patient should

 enjoy protection under the First Amendment from Government regulation, even when

 subsidized by the Government,” 500 U.S. at 200, Plaintiffs disregard subsequent Supreme

 Court decisions characterizing the Title X patient-client speech addressed in Rust – which

 shares so many similarities with the speech regulated by the Final Rule – as “governmental

 speech” appropriately regulated in furtherance of Title X’s longstanding “programmatic



                                              52
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 53 of 61                               PageID #: 1365



 message” prohibiting funding for abortion services. 45 Legal Servs. Corp. v. Velazquez, 531

 U.S. 533, 541, 548 (2001) (indicating that the “programmatic message . . . in Rust . . .

 sufficed there to allow the Government to specify the advice deemed necessary for its

 legitimate objectives”); see also Agency for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570

 U.S. 205, 214-15, 217 (2013) (emphasizing that because of the distinction drawn between

 “conditions that define the limits of the government spending program – those that specify

 the activities Congress wants to subsidize – and conditions that seek to leverage funding to

 regulate speech outside the contours of the program itself,” regulations like those addressed

 in Rust which do not “prohibit the recipient from engaging in the protected conduct outside

 the scope of the federally funded program” do not “run afoul of the First Amendment”

 (citations omitted)); Nat’l Endowment for the Arts v. Finley, 524 U.S. 569, 588 (1998)

 (affirming that, as the Rust Court reasoned, “Congress may selectively fund a program to

 encourage certain activities it believes to be in the public interest, without at the same time

 funding an alternative program which seeks to deal with the problem in another way”

 (citation and quotation marks omitted)); Rosenberger v. Rector & Visitors of Univ. of

 Virginia, 515 U.S. 819, 833 (1995) (discussing scenarios, like those addressed in Rust,

 when “the State is the speaker” or when the government “use[s] private speakers to transmit

 specific information pertaining to its own program” and confirming that “when the

 government appropriates public funds to promote a particular policy of its own it is entitled




 45
      Supreme Court cases predating the Rust decision also support this distinction. See, e.g., Maher v. Roe,
      432 U.S. 464, 475 (1977) (“There is a basic difference between direct state interference with a protected
      activity and state encouragement of an alternative activity consonant with legislative policy.”).
                                                       53
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 54 of 61                                 PageID #: 1366



 to say what it wishes”).

            The cases Plaintiffs cite in support of their argument that the Final Rule “go[es]

 beyond permissible interference with the provider-patient relationship” instead serve the

 opposite purpose as a majority are factually distinguishable from the regulations challenged

 in Rust and in this case 46 and those more directly applicable reaffirm the relevancy of Rust.

 For example, Plaintiffs cite two Supreme Court decisions confronting regulations of

 professional speech as a condition on receipt of government funds in order to support the

 proposition that the Government cannot “use an existing medium of expression” and then

 “control it, in a class of cases, in ways which distort its usual functioning.” Pls. Mem. 40-

 41 (citing Legal Servs. Corp., 531 U.S. at 543; Rosenberger, 515 U.S. at 834). Each case

 found a denial of the petitioner’s right of free speech; however, the Supreme Court took

 care to explicitly distinguish the facts presented in each case from those in Rust, noting that

 the “counseling activities of the doctors under Title X amount[] to governmental speech”

 which the government may, within certain parameters, permissibly regulate. 47 Legal Servs.


 46
      Many of the cases upon which Plaintiffs rest their arguments are notably absent of a key factual point –
      the cases confront statutes regulating the speech of physicians or other professionals generally and not as
      a part of a federal funding paradigm. See, Nat’l Inst. of Family & Life Advocates v. Becerra, 138 S. Ct.
      2361 (2018) (holding that a California law broadly requiring “clinics that primarily serve pregnant
      women” to provide specific notices to their patients violative of the First Amendment); Stuart v. Camnitz,
      774 F.3d 238 (4th Cir. 2014) (holding that a North Carolina statute which compelled all physicians to
      “perform an ultrasound, display the sonogram, and describe the fetus to women seeking abortions”
      violated physicians’ free speech rights); Wollschlaeger v. Governor, Fla., 848 F.3d 1293 (11th Cir. 2017)
      (invalidating a Florida law that “restrict[ed] (and provid[ed] disciplinary sanctions for) speech by doctors
      and medical professionals on the subject of firearm ownership”); Conant v. Walters, 309 F.3d 629 (9th
      Cir. 2002) (enjoining, as a first amendment violation, a federal law that would have revoked a physician’s
      license or required an investigation that could ultimately result in revocation of the physician’s license
      when the physician has provided a “professional ‘recommendation’ of the use of medical marijuana”).
 47
      The Legal Services Corporation Court distinguished Rust on three salient points. When contrasting the
      regulation at issue in Legal Services Corporation (which “prohibit[ed] legal representation funded by
      recipients of LSC moneys if the representation involves an effort to amend or otherwise challenge existing

                                                         54
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 55 of 61                               PageID #: 1367



 Corp., 531 U.S. at 541 (“We have said that viewpoint-based funding decisions can be

 sustained in instances in which the government is itself the speaker, or instances, like Rust,

 in which the government ‘used private speakers to transmit specific information pertaining

 to its own program.’” (citations omitted)); see also Rosenberger, 515 U.S. at 833 (“[I]n

 Rust v. Sullivan, . . . the government did not create a program to encourage private speech

 but instead used private speakers to transmit specific information pertaining to its own

 program. . . . [W]hen the government appropriates public funds to promote a particular

 policy of its own it is entitled to say what it wishes. When the government disburses public

 funds to private entities to convey a governmental message, it may take legitimate and

 appropriate steps to ensure that its message is neither garbled nor distorted by the grantee.”

 (citations omitted)). Far from detracting from the force of Rust, the cases cited by Plaintiffs

 bolster and reaffirm the applicability of the Supreme Court’s reasoning to the facts of this

 case.




   welfare law” and functionally required attorneys to withdraw should a case call into question a welfare
   statute’s validity), see 531 U.S. at 536–37, with the regulations scrutinized in Rust, the Court first noted:
         [In Rust], a patient could receive the approved Title X family planning counseling funded
         by the Government and later could consult an affiliate or independent organization to
         receive abortion counseling. . . . [T]he patient in Rust was not required to forfeit the
         Government-funded advice when she also received abortion counseling through alternative
         channels.
  Id. at 546–47. Second, the Court emphasized the “programmatic message” underpinning the 1988 Rules
  “which sufficed there to allow the Government to specify the advice deemed necessary for its legitimate
  objectives.” Id. at 548. Finally, the Court emphasized that the Government program at issue in Legal
  Services Corporation “differed from the program in Rust ‘[i]n th[e] vital respect’ that the role of lawyers
  who represent clients in welfare disputes is to advocate against the Government, and there was thus an
  assumption that counsel would be free of state control.” United States v. Am. Library Ass’n, Inc., 539
  U.S. 194, 213 (2003) (citing Legal Services Corp., 531 U.S. at 542-543).
                                                      55
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 56 of 61                                 PageID #: 1368



            Similarly, Plaintiffs overlook the Rust Court’s reasoning for passing over that

 crucial question of whether provider-client speech within the framework of a federally-

 funded program is beyond the scope of governmental regulation – a reason that applies

 with equal force to the 1988 Rule scrutinized by the Rust Court as it does to the Final Rule

 at issue now. In the words of Rust Court:

                Title X program regulations do not significantly impinge upon the
                doctor-patient relationship. Nothing in them requires a doctor to
                represent as his own any opinion that he does not in fact hold. Nor is
                the doctor-patient relationship established by the Title X program
                sufficiently all encompassing so as to justify an expectation on the
                part of the patient of comprehensive medical advice. The program
                does not provide post conception medical care, and therefore a
                doctor’s silence with regard to abortion cannot reasonably be thought
                to mislead a client into thinking that the doctor does not consider
                abortion an appropriate option for her. The doctor is always free to
                make clear that advice regarding abortion is simply beyond the scope
                of the program. In these circumstances, the general rule that the
                Government may choose not to subsidize speech applies with full
                force.

 Rust, 500 U.S. at 200.

            Plaintiffs fail to identify a meaningful way in which the Final Rule differs from the

 1988 Regulations for purposes of a First Amendment inquiry. 48 Once again, I am not free

 to overlook controlling precedent and a review of Rust and subsequent free speech



 48
      The Final Rule, like the 1988 Regulations, requires “[i]ndividuals who are voluntarily employed for a
      Title X project” to “perform their duties in accordance with the regulation’s restrictions on abortion
      counseling and referral.” Rust, 500 U.S. at 198. However, Title X employees such as those individuals
      employed by Maine Family Planning “remain free . . . to pursue abortion-related activities when they are
      not acting under the auspices of the Title X project.” Id. As the Rust Court concluded: “The regulations,
      which govern solely the scope of the Title X project’s activities, do not in any way restrict the activities
      of those persons acting as private individuals. The employees’ freedom of expression is limited during
      the time that they actually work for the project; but this limitation is a consequence of their decision to
      accept employment in a project, the scope of which is permissibly restricted by the funding authority.”
      Id. at 198-99.
                                                         56
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 57 of 61                   PageID #: 1369



 decisions casts serious doubt regarding Plaintiffs’ ability to successfully challenge the Final

 Rule within the existing First Amendment framework. Indeed, similar arguments to those

 the Plaintiffs raise have fallen on deaf ears, for, as the Supreme Court has held: “As a

 general matter, if a party objects to a condition on the receipt of federal funding, its recourse

 is to decline the funds. This remains true when the objection is that a condition may affect

 the recipient’s exercise of its First Amendment rights.” All. for Open Soc’y Int’l, 570 U.S.

 at 214.

           D.     Void for Vagueness

           “A fundamental principle in our legal system is that laws which regulate persons or

 entities must give fair notice of conduct that is forbidden or required.” F.C.C. v. Fox

 Television Stations, Inc., 567 U.S. 239, 253 (2012). “This requirement of clarity in

 regulation is essential to the protections provided by the Due Process Clause of the Fifth

 Amendment.” Id.

           Focusing on the separation requirements of the Final Rule, Plaintiffs contend the

 Final Rule is unconstitutionally vague because it is not clear “what providers actually need

 to do in order to ensure compliance (e.g., does compliance require separate entrances and

 rooms, or entirely separate buildings?)” Pls. Mem. 47. Turning to post-conception

 activities, Plaintiffs argue the Final Rule is vague because it “offers no guidance on how

 providers can offer any options counseling on abortion in a manner that does not somehow

 indirectly ‘promote’ or ‘support’ abortion.” Id.

           “[A] statute is unconstitutionally vague only if it ‘prohibits ... an act in terms so

 uncertain that persons of average intelligence would have no choice but to guess at its

                                                57
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 58 of 61               PageID #: 1370



 meaning and modes of application.’” United States v. Councilman, 418 F.3d 67, 84 (1st

 Cir. 2005) (en banc) (quoting United States v. Hussein, 351 F.3d 9, 14 (1st Cir. 2003)).

 “Many statutes will have some inherent vagueness, for ‘[i]n most English words and

 phrases there lurk uncertainties.’” Rose v. Locke, 423 U.S. 48, 49-50 (1975) (per curiam)

 (quoting Robinson v. United States, 324 U.S. 282, 286 (1945)). “[P]erfect clarity and

 precise guidance have never been required even of regulations that restrict expressive

 activity.” Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989). Importantly, where,

 as here, the regulations inform the government’s attempt to carry out a spending program,

 there is considerably greater leeway for imprecision. Finley, 524 U.S. at 589.

               1. The Separation Requirement

        I read the separation requirement as advice to Title X grantees who also provide

 abortion services to conduct any abortion services, other than nondirective abortion

 counseling, in separate facilities.   Those facilities must have their own treatment,

 consultation, examination and waiting rooms that cannot be shared with the Title X project.

 Moreover, the facilities and personnel of the respective programs cannot share phone

 numbers, email addresses, educational services, websites, personnel records, health care

 records, and workstations. Nor can facilities associated with the Title X project post signs

 or distribute materials referencing abortion or abortion services. Compliance with these

 requirements is due by May 2020.

        Plaintiffs express concern that perhaps this requires Maine Family Planning to

 administer its respective programs in different buildings. It appears that an abortion

 program and a Title X program can be provided in the same building by the same

                                             58
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 59 of 61                               PageID #: 1371



 organization. 49 Certainly the guidelines do not say otherwise. However, to the extent a

 disagreement develops in the future based on specific facts on the ground (e.g., a small

 building that houses, exclusively, an abortion clinic and a Title X clinic run by the same

 organization, with one entrance), the most appropriate course would be for the parties to

 attempt to address their differences through the regulatory process in the first instance. 42

 C.F.R. § 59.10 (referencing grant appeal procedures). Because the guidelines invite

 rational application, I am not persuaded that Plaintiffs are likely to establish that the

 separation requirements are void.

                    2. Post-Conception Activities

            The post-conception activities provisions are also sufficiently clear to advise

 Plaintiffs how to comply with Title X program requirements. “A Title X project may not

 perform, promote, refer for, or support abortion as a method of family planning, nor take

 any other affirmative action to assist a patient to secure such an abortion.” 42 C.F.R. §

 59.14(a).       This opening passage prohibiting abortion referral essentially sums it up,

 although the provision also includes examples for guidance.

            Plaintiffs argue the Final Rule “offers no guidance on how providers can offer any

 options counseling on abortion in a manner that does not somehow indirectly ‘promote’ or

 ‘support’ abortion.” Pls. Mem. 47. I disagree. Providers can counsel patients about

 abortion. They just cannot direct traffic to their own or any other abortion program in the




 49
      Title X grantees cannot be precluded from engaging in abortion advocacy, though they can be within the
      confines of their Title X programs. All. for Open Soc’y Int’l, 570 U.S. at 214 (emphasizing a distinction
      drawn in Rust, 500 U.S. at 196).
                                                       59
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 60 of 61                   PageID #: 1372



 course of providing “nondirective counseling.” Patients must find their way independently.

 Plaintiffs have not carried their burden of showing a likelihood of success on this issue,

 either.

 III.      LIKELIHOOD OF IRREPARABLE HARM ABSENT INTERIM RELIEF, THE BALANCE
           OF EQUITIES IN THE PLAINTIFF’S FAVOR, AND THE PUBLIC INTEREST

           Given my conclusion that Plaintiffs have not shown a likelihood of success on their

 administrative and constitutional challenges, precedent advises that I can treat the

 remaining preliminary injunction factors as matters of idle curiosity. New Comm. Wireless

 Servs., 287 F.3d at 9. I will offer a few words on these factors all the same.

           I am concerned that following implementation of the Final Rule a significant

 number of women who would choose to access abortion services may travel a more

 convoluted path to access those services, at least for a time. I also appreciate that Plaintiffs

 and many members of the medical establishment hold very decided opinions about how

 best to design practice models and meet professional ideals in the delivery of abortion

 services, and that they do not appreciate having the government determine what can and

 cannot be said between provider and patient, even if the government is funding the

 program. These are weighty concerns, to be sure, but they also suggest that the drive for

 reproductive self-determination, on the one hand, and the drive for excellence in healthcare

 delivery, on the other, likely will facilitate access notwithstanding Defendants’ Final Rule.

           Since the start of this now almost 50-year-old culture war, much has changed.

 Abortion services in this day and age are more readily available than they have ever been,

 due to advances in technology, telecommunications, and medicine. Given these advances,


                                               60
Case 1:19-cv-00100-LEW Document 77 Filed 07/03/19 Page 61 of 61                 PageID #: 1373



 well-illustrated on the record now before me, it appears that reconfiguring the model for

 delivery of abortion services has never been easier and that the path forward likely is not

 as convoluted and insurmountable as Plaintiffs insist. At least on the current record, it is

 not apparent that the right to reproductive self-determination cannot thrive here in the State

 of Maine even if the Final Rule is implemented. As is true of a great many other freedoms

 that are not subsidized by the federal government, it is up to private individuals to

 determine whether it thrives or not and they can advance their respective interests in the

 usual ways people do in a law-abiding, free democratic society.

                                       CONCLUSION

        Plaintiffs’ Motion for Preliminary Injunction is denied.


        SO ORDERED.

        Dated this 3rd day of July, 2019


                                                   /S/ Lance E. Walker
                                                   LANCE E. WALKER
                                                   U.S. DISTRICT JUDGE




                                              61
